 



Exhibit 10.32

 

 

 

LEASE

CABOT INDUSTRIAL PROPERTIES, L.P.,
Landlord,

and
PORTOLA PACKAGING, INC.,
Tenant

 



--------------------------------------------------------------------------------



 



Table of Contents

                  Page
 
       
1.
  USE AND RESTRICTIONS ON USE   1
 
       
2.
  TERM   1
 
       
3.
  RENT   2
 
       
4.
  RENT ADJUSTMENTS   2
 
       
5.
  SECURITY DEPOSIT   4
 
       
6.
  ALTERATIONS   4
 
       
7.
  REPAIR   5
 
       
8.
  LIENS   6
 
       
9.
  ASSIGNMENT AND SUBLETTING   6
 
       
10.
  INDEMNIFICATION   7
 
       
11.
  INSURANCE   7
 
       
12.
  WAIVER OF SUBROGATION   8
 
       
13.
  SERVICES AND UTILITIES   8
 
       
14.
  HOLDING OVER   8
 
       
15.
  SUBORDINATION   8
 
       
16.
  RULES AND REGULATIONS   9
 
       
17.
  REENTRY BY LANDLORD   9
 
       
18.
  DEFAULT   9
 
       
19.
  REMEDIES   10
 
       
20.
  TENANT'S BANKRUPTCY OR INSOLVENCY.   12
 
       
21.
  QUIET ENJOYMENT   13
 
       
22.
  CASUALTY   13
 
       
23.
  EMINENT DOMAIN   14
 
       
24.
  SALE BY LANDLORD   14
 
       
25.
  ESTOPPEL CERTIFICATES   14
 
       
26.
  SURRENDER OF PREMISES   14
 
       
27.
  NOTICES   15
 
       
28.
  TAXES PAYABLE BY TENANT   15
 
       
29.
  RELOCATION OF TENANT   15
 
       
30.
  DEFINED TERMS AND HEADINGS   16
 
       
31.
  TENANT'S AUTHORITY   16
 
       
32.
  FINANCIAL STATEMENTS AND CREDIT REPORTS   16
 
       
33.
  COMMISSIONS   16
 
       
34.
  TIME AND APPLICABLE LAW   16
 
       
35.
  SUCCESSORS AND ASSIGNS   16
 
       
36.
  ENTIRE AGREEMENT   16
 
       
37.
  EXAMINATION NOT OPTION   16

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                  Page
 
       
38.
  RECORDATION   16
 
       
39.
  OPTION TO EXTEND   17
 
       
40.
  RIGHT OF FIRST OFFER   17
 
       
41.
  FORCE MAJEURE   18
 
       
42.
  LIMITATION OF LANDLORD'S LIABILITY   18

EXHIBIT A — FLOOR PLAN DEPICTING THE PREMISES

EXHIBIT A-1 — SITE PLAN DEPICTING THE PREMISES

EXHIBIT B — INITIAL ALTERATIONS

EXHIBIT C — COMMENCEMENT DATE MEMORANDUM

EXHIBIT D — RULES AND REGULATIONS

EXHIBIT E — HAZARDOUS MATERIALS

EXHIBIT F — LIST OF HAZARDOUS MATERIALS

-ii-



--------------------------------------------------------------------------------



 



MULTI-TENANT INDUSTRIAL NET LEASE

REFERENCE PAGES

     
BUILDING:
  4 South 84th Avenue, Tolleson, Arizona
 
   
LANDLORD:
  Cabot Industrial Properties, L.P., a Delaware limited partnership
 
   
LANDLORD’S ADDRESS:
  c/o RREEF Management Company

  2201 East Camelback Road, Suite 230B

  Phoenix, Arizona 85016
 
   
WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:
  Cabot Industrial Properties, L.P. (Lock Box #6)

  75 Remittance Dr., Suite 1431

  Chicago, IL. 60675-1431
 
   
LEASE REFERENCE DATE:
  June 5, 2003
 
   
TENANT:
  Portola Packaging, Inc., a Delaware corporation
 
   
TENANT’S NOTICE ADDRESS:
   
     (a) As of beginning of Term:
  4 South 84th Avenue, Suite 200

  Tolleson, Arizona

  Attn: Plant Manager
 
   
     (b) Prior to beginning of Term (if different):
  890 Faulstich Court

  San Jose, CA 95112

  Attn: Dennis Berg
 
   
PREMISES ADDRESS:
  4 South 84th Avenue, Suite 200

  Tolleson, Arizona 85353
 
   
PREMISES RENTABLE AREA:
  Approximately 115,000 sq. ft. (for outline of Premises see Exhibit A)
 
   
USE:
  Operation of a plastics manufacturing business, and the office uses related
thereto
 
   
SCHEDULED COMMENCEMENT DATE:
  November 1, 2003
 
   
TERM OF LEASE:
  Fifteen (15) years plus the Commencement Month (as defined below), beginning
on the Commencement Date and ending on the Termination Date. The period from the
Commencement Date to the last day of the same month is the “Commencement Month.”
 
   
TERMINATION DATE:
  The last day of the one hundred and eightieth (180th) full calendar month
after (if the Commencement Month is not a full calendar month), or from and
including (if the Commencement Month is a full calendar month), the

iii



--------------------------------------------------------------------------------



 



     

  Commencement Month

                     
ANNUAL RENT and MONTHLY INSTALLMENT OF RENT(Article 3):
  Months   Annual Rent*   Monthly Rent*    

--------------------------------------------------------------------------------

 

  1-6   $ 266,928.00     $ 22,244.00  

  7-30   $ 611,928.00     $ 50,994.00  

  31-60   $ 639,528.00     $ 53,294.00  

  61-90   $ 680,928.00     $ 56,744.00  

  91-120   $ 722,328.00     $ 60,194.00  

  121-150   $ 763,728.00     $ 63,644.00  

  151-180   $ 818,928.00     $ 68,244.00  

     
 
  If the Commencement Date is other than the first(1st ) day of a calendar
month, the Monthly Installment of Rent due for the Commencement Month shall be
owed by Tenant on the Commencement Date (and, assuming funds are available,
taken fromthe Security Deposit on or about that date, per Article 3.1), prorated
based upon a monthly rent amount of $50,994.00.
 
 
 
 
 
 
 
 
 
 
 
 
 
  *plus applicable sale and transaction privilege taxes
 
   
 
  Note: The foregoing figures are subject to adjustment, per Article 3.1 of the
Lease
 
   
 
   
INITIAL ESTIMATED MONTHLY INSTALLMENT
  $10,120.00
OF RENT ADJUSTMENTS (Article 4)
              Notwithstanding any contrary language in the Lease, Tenant shall
not be obligated to pay its Proportionate Share of Expenses and Taxes for the
first six (6) full calendar months of the Term of the Lease (but Tenant shall
owe its Proportionate Share of Expenses and Taxes for the Commencement
Month,which charge [assuming funds are available] shall be taken from the
Security Deposit, per Article 3.1, on or about the Commencement Date)    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
TENANT’S PROPORTIONATE SHARE:
  48.73%, based on the Premises square footage of 115,000 divided by the Project
square footage of 236,007
 
   
 
   
 
   
SECURITY DEPOSIT:
  $900,000.00, which figure is subject to reduction to $100,000.00 in accordance
with Article 3.1 of the Lease
 
   
 
   
 
   
ASSIGNMENT/SUBLETTING FEE
  $500.00
 
   
REAL ESTATE BROKER DUE COMMISSION:
  CB Richard Ellis, Inc. and Trammell Crow
 
   
TENANT’S SIC CODE:
  3089
 
   



 



--------------------------------------------------------------------------------



 



         
AMORTIZATION RATE:
10
%
   

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through D,
all of which are made a part of this Lease.

            LANDLORD:   TENANT:
 
          CABOT INDUSTRIAL PROPERTIES, L.P.,   PORTOLA PACKAGING, INC., a    
Delaware corporation a Delaware limited partnership    
 
         
By:
  RREEF Management Company, a Delaware
  By:   corporation, its Authorized Agent    

--------------------------------------------------------------------------------

        Name:
Name:
         

 

--------------------------------------------------------------------------------

            Bret C. Borg, CPM           Title: District Manager   Title:      
Dated: May ____, 2003   Dated: May ____, 2003

 



--------------------------------------------------------------------------------



 



LEASE

     By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. Landlord
and Tenant agree that said Exhibit A and Exhibit A-1 is an estimate only and
that the parties shall amend this Lease to attach the final Exhibit A and
Exhibit A-1 once same has been finalized, which shall occur prior to the
commencement of construction pursuant to Exhibit B. The Reference Pages,
including all terms defined thereon, are incorporated as part of this Lease.

1. USE AND RESTRICTIONS ON USE.

     1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Landlord represents, to the best of its knowledge without any
duty of inquiry or investigation, that as of the Lease Reference Date the
Building and Premises comply with all governmental laws, ordinances, and
regulations applicable to the Building and its occupancy. Landlord shall
promptly comply with all governmental orders and directions for the correction,
prevention and abatement of any violation in the Building or appurtenant land,
caused or permitted by, or resulting from the obligations of Landlord, all at
Landlord’s sole expense. Tenant shall not do or permit anything to be done in or
about the Premises which will in any way materially obstruct or interfere with
the rights of other tenants or occupants of the Building or materially injure,
annoy, or disturb them, or allow the Premises to be used for any, unlawful or
objectionable purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, or about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Premises, the Building or appurtenant land, caused or
permitted by, or resulting from the specific use by, Tenant of the Premises, all
at Tenant’s sole expense. Tenant shall not do or permit anything to be done on
or about the Premises or bring or keep anything into the Premises which will in
any way materially increase the rate of, invalidate or prevent the procuring of
any insurance protecting against loss or damage to the Building or any of its
contents by fire or other casualty or against liability for damage to property
or injury to persons in or about the Building or any part thereof. Tenant’s
obligations, liabilities and responsibilities in regard to the handling, use,
manufacture, storage or disposal of Hazardous Materials (as defined in
Exhibit E) are set forth in Exhibit E.

     1.2 Tenant and its agents, contractors, employees, licensees or invitees
(collectively, the “Tenant Entities”) will be entitled to the non-exclusive use
of the common areas of the Building as they exist from time to time during the
Term, including the parking facilities, subject to Landlord’s rules and
regulations (which rules and regulations shall apply uniformly to all tenants at
the Building) regarding such use. However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total parking spaces available for common use
(provided that the number of total parking spaces allocable to Tenant shall at
no time be less than the number of total parking spaces allocable to Tenant on
the Lease Reference Date). The foregoing shall not be deemed to provide Tenant
with an exclusive right to any parking spaces or any guaranty of the
availability of any particular parking spaces or any specific number of parking
spaces (provided that the number of total parking spaces allocable to Tenant
shall at no time be less than the number of total parking spaces allocable to
Tenant on the Lease Reference Date).

2. TERM.

     2.1 The Term of this Lease shall begin on the date (“Commencement Date”)
that Landlord shall tender possession of the Premises to Tenant (as defined in
Section 7 of Exhibit B), and shall terminate on the date as shown on the
Reference Pages (“Termination Date”), unless sooner terminated by the provisions
of this Lease. Landlord shall tender possession of the Premises with all the
work, if any, to be performed by Landlord pursuant to Exhibit B to this Lease
substantially completed. Tenant shall deliver a punch list of items not
completed or which need repair within thirty (30) days after Landlord tenders
possession of the Premises and Landlord agrees to proceed with due diligence to
complete or repair, as applicable, such items. Tenant shall, at Landlord’s
request, execute and deliver a memorandum agreement provided by Landlord in the
form of Exhibit C attached hereto, setting forth the actual Commencement Date,
Termination Date and, if necessary, a revised rent schedule. Should Tenant fail
to do so within thirty (30) days after Landlord’s request, the information set
forth in such memorandum provided by Landlord shall be conclusively presumed to
be agreed and correct.

     2.2 The general contractor being retained to construct the Initial
Improvements (as defined in Exhibit B) shall provide the parties with a time
line indicating, among other things, the date by which it intends to complete
the Initial Improvements. Promptly after receipt of the time line, Landlord and
Tenant shall meet to mutually agree upon the date by

1



--------------------------------------------------------------------------------



 



which they expect the Initial Improvements to be completed (which date is, for
the purposes of this Section 2.2, referred to as the “New Scheduled Commencement
Date”). In the event of the inability of Landlord to deliver possession of the
Premises by the New Scheduled Commencement Date for any reason, Landlord shall
not be liable for any damages resulting from such inability, but Tenant shall
not be liable for any rent until the time when Landlord can, after notice to
Tenant, deliver possession of the Premises to Tenant. No such failure to give
possession by the New Scheduled Commencement Date shall affect the other
obligations of Tenant under this Lease, except that if Landlord is unable to
deliver possession of the Premises within one hundred twenty (120) days after
the New Scheduled Commencement Date (other than as a result of strikes,
shortages of materials, holdover tenancies or similar matters beyond the
reasonable control of Landlord such as a Tenant Delay (as defined below and in
Paragraph 4 of Exhibit B and Tenant is notified by Landlord in writing as to
such delay), Tenant shall have the option to terminate this Lease unless said
delay is a result of: (a) Tenant’s failure to agree to plans and specifications
and/or construction cost estimates or bids; (b) Tenant’s request for materials,
finishes or installations other than Landlord’s standard except those, if any,
that Landlord shall have expressly agreed to furnish without extension of time
agreed by Landlord; (c) Tenant’s material change in any plans or specifications;
or, (d) performance or completion by a party employed by Tenant (each of the
foregoing, a “Tenant Delay”). To be effective, Tenant must exercise said right
of termination within ten (10) business days after the end of said one hundred
twenty (120) day period, as said period may be extended as otherwise provided
herein. If any delay in the Commencement Date is the result of a Tenant Delay,
the Commencement Date shall be the date that Landlord would have tendered
possession of the Premises to Tenant but for such Tenant Delay.

     2.3 In the event Landlord permits Tenant, or any agent, employee or
contractor of Tenant, to enter, use or occupy the Premises prior to the
Commencement Date, such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of Rent and Tenant’s
Proportionate Share of Expenses and Taxes, including, without limitation,
Tenant’s compliance with the insurance requirements of Article 11. Said early
possession shall not advance the Termination Date.

     2.4 Landlord shall be responsible for ensuring that a railroad service to
and from the Premises is available within six (6) months of the Commencement
Date. In the event that railroad service is not available to the Premises on or
before the Commencement Date, Landlord shall pay to Tenant as negotiated and
agreed upon liquidated damages for such failure an amount equal to Eight Hundred
Dollars ($800) per day for each day after the Commencement Date until railroad
service to and from the Premises is available. Any sums paid to Tenant under the
foregoing sentence shall be deemed to be negotiated and agreed upon liquidated
damages paid to Tenant by reason of Landlord’s failure to ensure the
availability of railroad service to and from the Premises, the parties hereby
agreeing that said amount is a reasonable forecast of just compensation for the
harm that may be caused to Tenant as a result of Landlord’s failure to ensure
the availability of railroad service to and from the Premises and that Tenant’s
harm in the event of such failure would be incapable of accurate estimation or
very difficult to accurately estimate. If railroad service is not available to
and from the Premises within six (6) months of the Commencement Date, then
Tenant shall a one-time right to cancel and terminate the Lease, which right of
cancellation must be exercised by Tenant giving written notice thereof to
Landlord within ten (10) business days of the end of said six (6) month period.
The six (6) month period referenced herein shall be extended as the result of
strikes, shortages of materials, or similar matters beyond the reasonable
control of Landlord such as a Tenant Delay (as defined in Section 2.2 above and
in Paragraph 4 of Exhibit B).

3. RENT.

     3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to
time by paying the Monthly Installment of Rent then in effect on or before the
first day of each full calendar month during the Term, except that the first
full month’s rent shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing. If
an Event of Default occurs, Landlord may require by notice to Tenant that all
subsequent rent payments be made by an automatic payment from Tenant’s bank
account to Landlord’s account, without cost to Landlord. Tenant must implement
such automatic payment system prior to the next scheduled rent payment or within
ten (10) business days after Landlord’s notice, whichever is later. Unless
specified in this Lease to the contrary, all amounts and sums payable by Tenant
to Landlord pursuant to this Lease shall be deemed additional rent.
Notwithstanding anything to the contrary set forth herein,

2



--------------------------------------------------------------------------------



 



Landlord acknowledges that the first Eight Hundred Thousand Dollars
($800,000.00) due from Tenant under the Lease (whether defined or referenced as
a Monthly Installment of Rent, Tenant’s Proportionate Share of Expenses and/or
Taxes, additional rent, or otherwise) shall be taken by Landlord from Tenant’s
Security Deposit of Nine Hundred Thousand Dollars ($900,000.00), such that, over
time and absent any Event of Default by Tenant under the Lease, the Security
Deposit will be reduced to One Hundred Thousand Dollars ($100,000.00)

     }3.2 Tenant recognizes that late payment of any rent or other sum due under
this Lease will result in administrative expense to Landlord, the extent of
which additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
within five (5) days after Landlord gives Tenant written notice of Tenant’s
alleged failure to pay same when due and payable pursuant to this Lease, a late
charge shall be imposed in an amount equal to the greater of: (a) Fifty Dollars
($50.00), or (b) four percent (4%) of the unpaid rent or other payment. The
amount of the late charge to be paid by Tenant shall be reassessed and added to
Tenant’s obligation for each successive month until paid. The provisions of this
Section 3.2 in no way relieve Tenant of the obligation to pay rent or other
payments on or before the date on which they are due, nor do the terms of this
Section 3.2 in any way affect Landlord’s remedies pursuant to Article 19 of this
Lease in the event said rent or other payment is unpaid after date due.

4. RENT ADJUSTMENTS.

     4.1 For the purpose of this Article 4, the following terms are defined as
follows:

            4.1.1 Lease Year: Each calendar year falling partly or wholly within
the Term.

            4.1.2 Expenses: All costs of operation, maintenance, repair,
replacement and management of the Building, as determined in accordance with
generally accepted accounting principles, consistently applied, including the
following costs by way of illustration, but not limitation: water and sewer
charges; insurance charges of or relating to all insurance policies and
endorsements deemed by Landlord to be reasonably necessary or desirable and
relating in any manner to the protection, preservation, or operation of the
Building or any part thereof; utility costs, including, but not limited to, the
cost of heat, light, power, steam, gas; waste disposal; the cost of janitorial
services; the cost of security and alarm services (including any central station
signaling system); costs of cleaning, repairing, replacing and maintaining the
common areas, including parking and landscaping, window cleaning costs; labor
costs; costs and expenses of managing the Building including management and/or
administrative fees; air conditioning maintenance costs; elevator maintenance
fees and supplies; material costs; equipment costs including the cost of
maintenance, repair and service agreements and rental and leasing costs;
purchase costs of equipment; current rental and leasing costs of items which
would be capital items if purchased; tool costs; licenses, permits and
inspection fees; wages and salaries of employees employed solely at the
Building; employee benefits and payroll taxes; any sales, use or service taxes
incurred in connection therewith. In addition, Landlord shall be entitled to
recover, as additional rent (which, along with any other capital expenditures
constituting Expenses, Landlord may either include in Expenses or cause to be
billed to Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems; and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time. Expenses shall not include any of the following: (i) depreciation or
amortization of the Building or equipment in the Building except as provided
herein; (ii) loan principal or interest payments or other financing costs; (iii)
costs of alterations of other tenants’ premises; (iv) leasing commissions;
(v) interest expenses on borrowings; .(vi) advertising costs; (vii) general
overhead and administrative expenses of Landlord, including, without limitation,
accounting and legal expenses; (viii) costs of negotiating or enforcing other
leases; (ix) costs of correcting structural defects in or inadequacy of the
structural design and/or construction of the Building; (x) expenses directly
resulting from the gross negligence or willful misconduct of Landlord, its
agents, employees or contractors; (xi) direct expenses for which Landlord is
reimbursed by other sources (such as warranties, insurance or other tenants);
(xii) any bad debt loss, rent loss or reserves for bad debt or rent loss; (xiii)
the expense of extraordinary services provided to other tenants in the Building;
(xiv) costs incurred by Landlord due to the violation by Landlord of the terms
and conditions of any lease of space in the Building; or (xv) insurance costs
specified by Landlord’s insurance carrier as being caused by the use, acts or
omissions of any other tenant of the Building or by the nature of such other
tenant’s occupancy which create an extraordinary or unusual risk.

3



--------------------------------------------------------------------------------



 



            4.1.3 Taxes: Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor; and all fees, expenses and costs incurred by Landlord in
investigating, protesting, contesting or in any way seeking to reduce or avoid
increase in any assessments, levies or the tax rate pertaining to any Taxes to
be paid by Landlord in any Lease Year but only to the extent of actual tax
savings. Taxes shall not include any corporate franchise, or estate, inheritance
or net income tax, or tax imposed upon any transfer by Landlord of its interest
in this Lease or the Building or any taxes to be paid by Tenant pursuant to
Article 28.

     4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year. As long
as Tenant is not in default under any of the terms, covenants, conditions,
provisions and agreements to be kept and performed by Tenant under this Lease
beyond any applicable cure period, in no event shall Tenant’s Proportionate
Share of Controllable Expenses increase by more than five percent (5%) from the
previous Lease Year, calculated cumulatively over the Term of the Lease (applied
on a pro-rata basis based upon the number of months of the Term which fall
within the Lease Year, if applicable). “Controllable Expenses” shall be defined
as all Expenses exclusive of utility charges, union negotiated labor wages, and
insurance premiums. (Although separately defined herein, for purposes of
clarification, it is understood that Taxes are not a part of “Controllable
Expenses” and are therefore excluded from the 5% limitation on increases due
from Tenant.) There shall be no cap on non-Controllable Expenses. By way of
example, assume Controllable Expenses for the first Lease Year of $100.00. In
the second Lease Year, Controllable Expenses would be the lesser of (i) Tenant’s
Proportionate Share of Controllable Expenses for the second Lease Year, or (ii)
$105.00 ($100.00 plus 5%, which would be the Cap Amount). In the third Lease
Year, Controllable Expenses would be the lesser of (i) Tenant’s Proportionate
Share of Controllable Expenses for the third Lease Year, or (ii) $110.25
($105.00 plus 5%). In the fourth Lease Year, Controllable Expenses would be the
lesser of (i) Tenant’s Proportionate Share of Controllable Expenses for the
fourth Lease Year, or (ii) $115.76 ($110.25 plus 5%).

     4.3 The annual determination of Expenses shall be made by Landlord and
shall be binding upon Landlord and Tenant, subject to the provisions of this
Section 4.23. During the Term, Tenant or Tenant’s accountants may review, at
Tenant’s sole cost and expense, the books and records supporting such
determination in an office of Landlord, or Landlord’s agent, such office to be
located in the greater Phoenix metropolitan area, during normal business hours,
upon giving Landlord five (5) days advance written notice within sixty (60) days
after receipt of such determination, but in no event more often than once in any
one (1) year period, subject to execution of a confidentiality agreement
acceptable to Landlord and Tenant or Tenant’s accountants. If Tenant fails to
object to Landlord’s determination of Expenses within ninety (90) days after
receipt, or if any such objection fails to state the reason for the objection,
Tenant shall be deemed to have approved such determination and shall have no
further right to object to or contest such determination. In the event that
during all or any portion of any Lease Year or Base Year, the Building is not
fully rented and occupied Landlord shall make an appropriate adjustment in
occupancy-related Expenses for such year for the purpose of avoiding distortion
of the amount of such Expenses to be attributed to Tenant by reason of variation
in total occupancy of the Building, by employing consistent and sound accounting
and management principles to determine Expenses that would have been paid or
incurred by Landlord had the Building been at least ninety-five percent (95%)
rented and occupied, and the amount so determined shall be deemed to have been
Expenses for such Lease Year.

     4.4 Prior to the actual determination thereof for a Lease Year, Landlord
may from time to time estimate Tenant’s liability for Expenses and/or Taxes due
under this Lease for the Lease Year or portion thereof. Landlord will give
Tenant written notification of the amount of such estimate and Tenant agrees
that it will pay, by increase of its Monthly Installments of Rent due in such
Lease Year, additional rent in the amount of such estimate. Any such increased
rate of Monthly Installments of Rent pursuant to this Section 4.3 shall remain
in effect until further written notification to Tenant pursuant hereto.

     4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:

            4.5.1 If the total additional rent Tenant actually paid pursuant to
Section 4.2 on account of Expenses and/or Taxes for the Lease Year is less than
Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty
(30) days of receipt of Landlord’s bill therefor; and

4



--------------------------------------------------------------------------------



 



            4.5.2 If the total additional rent Tenant actually paid pursuant to
Section 4.2 on account of Expenses and/or Taxes for the Lease Year is more than
Tenant’s liability for Expenses and/or Taxes, then Landlord shall credit the
difference against the then next due payments to be made by Tenant under this
Article 4, or, if the Lease has terminated, refund the difference in cash.

     4.6 If the Commencement Date is other than January 1 or if the Termination
Date is other than December 31, Tenant’s liability for Expenses and Taxes for
the Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

5. SECURITY DEPOSIT. Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease. Subject to the terms and conditions set forth
in Section 3.1 above, said sum shall be held by Landlord as security for the
faithful performance by Tenant of all the terms, covenants and conditions of
this Lease to be kept and performed by Tenant and not as an advance rental
deposit or as a measure of Landlord’s damage in case of Tenant’s default.
Notwithstanding Section 3.1 above,if Tenant defaults with respect to any
provision of this Lease beyond any applicable cure period, Landlord may use any
part of the Security Deposit for the payment of any rent or any other sum in
default beyond any applicable cure period, or for the payment of any amount
which Landlord may spend or become obligated to spend by reason of Tenant’s
default, or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant’s default. If any portion is so used, Tenant
shall within five (5) business days after written demand therefor, deposit with
Landlord an amount sufficient to restore the Security Deposit to its original
amount (as adjusted pursuant to Section 3.1 above) and Tenant’s failure to do so
shall be a material breach of this Lease. Except to such extent, if any, as
shall be required by law, Landlord shall not be required to keep the Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on such deposit. If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned to Tenant at such time after termination of
this Lease when Landlord shall have determined that all of Tenant’s obligations
under this Lease have been fulfilled.

Notwithstanding anything to the contrary set forth herein, at any time during
the term of the Lease Tenant shall have the right to convert One Hundred
Thousand Dollars ($100,000.00) of the Security Deposit to an unconditional and
irrevocable letter of credit (the “Letter of Credit”), which Letter of Credit
shall: (i) be in form and substance reasonably satisfactory to Landlord,
(ii) name Landlord as beneficiary, (iii) expressly allow Landlord to draw upon
it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) be drawable on an FDIC-insured
financial institution reasonably satisfactory to Landlord, and (v) be redeemable
in the state of Arizona. If Tenant does not provide Landlord with a substitute
Letter of Credit complying with all of the requirements hereof at least ten
(10) days before the stated expiration date of the then current Letter of
Credit, then Landlord shall have the right to draw upon the current Letter of
Credit and hold the funds drawn as all or part of the Security Deposit (as the
case may be). If Tenant defaults under this Lease beyond any applicable cure
period, Landlord may use any part of the Letter of Credit or Security Deposit
(at Landlord’s option) to pay or perform any obligation of Tenant under this
Lease, or to compensate Landlord for any loss or damage resulting from any
default. Within fifteen (15) business days of Tenant’s tender of a Letter of
Credit which complies with all of the foregoing terms and conditions, Landlord
shall return up to One Hundred Thousand Dollars ($100,000.00) of the security
deposit to Tenant. The exact amount to be returned to Tenant shall be equal to
the amount set forth in the Letter of Credit (up to $100,000.00) less any
portion thereof which Landlord has applied, or has the right to apply, in
accordance with this Article 5.

6. ALTERATIONS.

     6.1 Except for those, if any, specifically provided for in Exhibit B to
this Lease, and any minor alterations, additions or improvements which do not,
in the aggregate, exceed $20,000.00 in any calendar year and which do not affect
the structural integrity of the Building or the Premises, or which do not
require modification to the systems servicing the Building, Tenant shall not
make or suffer to be made any alterations, additions, or improvements,
including, but not limited to, the attachment of any fixtures or equipment in,
on, or to the Premises or any part thereof or the making of any improvements as
required by Article 7, without the prior written consent of Landlord. If Tenant
is authorized by the foregoing sentence to make an alteration, addition or
improvement without the prior written consent of Landlord, Tenant must still
provide Landlord with prior written notice of the work which is to be performed
and the anticipated cost thereof. When applying for such consent, Tenant shall,
if requested by Landlord, furnish complete plans and specifications for such
alterations, additions and improvements. Landlord’s consent shall not be
unreasonably withheld with respect to alterations which (i) are not structural
in nature, (ii) are not visible from the exterior of the Building, (iii) do not
affect or require modification of the Building’s electrical, mechanical,
plumbing, HVAC or other systems, and (iv) in aggregate do not cost more than
$5.00 per rentable square foot of that portion of the Premises affected by the
alterations in question. Nothing

5



--------------------------------------------------------------------------------



 



contained herein shall allow Tenant to make any alterations, additions or
improvements to the exterior of the Building or the common areas without
Landlord’s prior written consent.

     6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using a contractor
reasonably approved by Landlord, at Tenant’s sole cost and expense.

     6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Section 26.2

7. REPAIR.

     7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the roof, foundation and walls of the Building. By taking possession
of the Premises, Tenant accepts them as being in good order, condition and
repair and in the condition in which Landlord is obligated to deliver them,
except as set forth in the punch list to be delivered pursuant to Section 2.1.
It is hereby understood and agreed that no representations respecting the
condition of the Premises or the Building have been made by Landlord to Tenant,
except as specifically set forth in this Lease. Landlord shall not be liable for
any failure to make any repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
of such repairs or maintenance is given to Landlord by Tenant.

     7.2 Tenant shall at its own cost and expense keep and maintain all parts of
the Premises and such portion of the Building and improvements as are within the
exclusive control of Tenant in good condition, promptly making all necessary
repairs and replacements, whether ordinary or extraordinary, with materials and
workmanship of the same character, kind and quality as the original (including,
but not limited to, repair and replacement of all fixtures installed by Tenant,
water heaters serving the Premises, windows, glass and plate glass, doors,
exterior stairs, skylights, any special office entries, interior walls and
finish work, floors and floor coverings, heating and air conditioning systems
serving the Premises, electrical systems and fixtures, sprinkler systems, dock
boards, truck doors, dock bumpers, plumbing fixtures, and performance of regular
removal of trash and debris). Tenant as part of its obligations hereunder shall
keep the Premises in a clean and sanitary condition. Tenant will, as far as
possible keep all such parts of the Premises from deterioration (other than due
to ordinary wear and tear) and from falling temporarily out of repair, and upon
termination of this Lease in any way Tenant will yield up the Premises to
Landlord in good condition and repair, normal wear and tear, loss by fire or
other casualty excepted (but not excepting any damage to glass). Tenant shall,
at its own cost and expense, repair any damage to the Premises or the Building
resulting from and/or caused in whole or in part by the negligence or misconduct
of Tenant, its agents, employees, contractors, invitees, or any other person
entering upon the Premises as a result of Tenant’s business activities or caused
by Tenant’s default hereunder.

     7.3 Except as provided in Article 22, there shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Except to the extent, if
any, prohibited by law, Tenant waives the right to make repairs at Landlord’s
expense under any law, statute or ordinance now or hereafter in effect unless
Landlord fails to make said repair within a reasonable time after written notice
of such failure to Landlord provided, however, that such failure shall not be an
event of default if such failure could not reasonably be cured within thirty
(30) days after Landlord’s receipt of said notice but Landlord has commenced the
repair within such thirty (30) day period and thereafter is diligently pursuing
such repair to completion.

6



--------------------------------------------------------------------------------



 



     7.4 Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
approved by Landlord for servicing all heating and air conditioning systems and
equipment serving the Premises (and a copy thereof shall be furnished to
Landlord). The service contract must include all services suggested by the
equipment manufacturer in the operation/maintenance manual and must become
effective within thirty (30) days of the date Tenant takes possession of the
Premises. Should Tenant fail to do so, Landlord may, upon notice to Tenant,
enter into such a maintenance/ service contract on behalf of Tenant or perform
the work and in either case, charge Tenant the cost thereof along with a
reasonable amount for Landlord’s overhead.

     7.5 Landlord shall coordinate any repairs and other maintenance of any
railroad tracks serving the Building and, if Tenant uses such rail tracks,
Tenant shall reimburse Landlord or the railroad company from time to time upon
demand, as additional rent, for its share of the costs of such repair and
maintenance and for any other sums specified in any agreement to which Landlord
or Tenant is a party respecting such tracks, such costs to be borne
proportionately by all tenants in the Building using such rail tracks, based
upon the actual number of rail cars shipped and received by such tenant during
each calendar year during the Term.

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) business days following Tenant receipt of written notice of the
imposition of any such lien, to either cause the same to be released of record
or provide Landlord with insurance against the same issued by a major title
insurance company or such other protection against the same as Landlord shall
reasonably accept (such failure to constitute an Event of Default), Landlord
shall have the right to cause the same to be released by such means as it shall
deem proper, including payment of the claim giving rise to such lien. All such
sums paid by Landlord and all expenses incurred by it in connection therewith
shall be payable to it by Tenant within five (5) business days of Landlord’s
demand .

9. ASSIGNMENT AND SUBLETTING.

     9.1 Tenant shall not have the right to assign or pledge this Lease or to
sublet the whole or any part of the Premises whether voluntarily or by operation
of law, or permit the use or occupancy of the Premises by anyone other than
Tenant, and shall not make, suffer or permit such assignment, subleasing or
occupancy without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least thirty (30) days but no more than sixty (60) days prior to the
proposed commencement date of such subletting or assignment, which notice shall
set forth the name of the proposed subtenant or assignee, the relevant terms of
any sublease or assignment and copies of financial reports and other relevant
financial information of the proposed subtenant or assignee. Notwithstanding
anything to the contrary set forth herein, Tenant shall have the right to assign
the Lease or sublet all or a portion of the Premises to an affiliate of Tenant
or to a successor to all or substantially all of Tenant’s assets, in any of
which events Tenant shall remain liable to Landlord for performance of its
obligations hereunder (with the understanding that in the event of a sale of all
of Tenant’s assets, Tenant shall only remain liable to Landlord if the
underlying transaction is proven to be a sham, fraudulent or otherwise not
entered into in good faith by Tenant).

     9.2 Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the rent specified in this Lease and for compliance
with all of its other obligations under the terms, provisions and covenants of
this Lease. Upon the occurrence of an Event of Default, if the Premises or any
part of them are then assigned or sublet, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant under this Lease, and no such collection shall be
construed to constitute a novation or release of Tenant from the further
performance of Tenant’s obligations under this Lease.

     9.4 In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to fifty
percent (50%) of any Increased Rent (as defined below), less the Costs Component
(as defined below), when and as such Increased Rent is received by Tenant. As
used in this Section, “Increased Rent” shall mean the excess of (i) all rent and
other consideration which Tenant is entitled to receive solely by reason of any
sale, sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair

7



--------------------------------------------------------------------------------



 



market value as determined by Landlord in good faith. The “Costs Component” is
that amount which, if paid monthly, would fully amortize on a straight-line
basis, over the entire period for which Tenant is to receive Increased Rent, the
reasonable costs incurred by Tenant for leasing commissions and tenant
improvements in connection with such sublease, assignment or other transfer.

     9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or
(f) would subject the Premises to a use which would: (i) involve increased
personnel or wear upon the Building; or (ii) violate any exclusive right granted
to another tenant of the Building; or (iii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or, (iv) be highly likely to involve a
violation of the Tenant’s obligations under Exhibit E. Tenant expressly agrees
that for the purposes of any statutory or other requirement of reasonableness on
the part of Landlord, Landlord’s refusal to consent to any assignment or
sublease for any of the reasons described in this Section 9.4, shall be
conclusively deemed to be reasonable.

     9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
reasonable costs actually incurred, including reasonable attorney’s fees,
incurred in investigating and considering any proposed or purported assignment
or pledge of this Lease or sublease of any of the Premises but in no event more
than $1,000.00, regardless of whether Landlord shall consent to, refuse consent,
or determine that Landlord’s consent is not required for, such assignment,
pledge or sublease. Any purported sale, assignment, mortgage, transfer of this
Lease or subletting which does not comply with the provisions of this Article 9
shall be void.

     9.7 If Tenant is a corporation, limited liability company, partnership or
trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment.

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of
(a) any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant or any Tenant Entity to meet
any standards imposed by any duty with respect to the injury or damage; (b) the
conduct or management of any work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease. The indemnity provisions set forth in the preceding sentence
shall not apply to any loss, claim, liability or cost in the event of the gross
negligence or willful misconduct of Landlord, its agents, employees or
contractors. The provisions of this Article shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.

8



--------------------------------------------------------------------------------



 



11. INSURANCE.

     11.1 Tenant shall keep in force throughout the Term: (a) a Commercial
General Liability insurance policy or policies to protect the Landlord Entities
against any liability to the public or to any invitee of Tenant or a Landlord
Entity incidental to the use of or resulting from any accident occurring in or
upon the Premises with a limit of not less than $1,000,000 per occurrence and
not less than $2,000,000 in the annual aggregate, or such larger amount as
Landlord may prudently require from time to time, covering bodily injury and
property damage liability and $1,000,000 products/completed operations
aggregate; (b) Business Auto Liability covering owned, non-owned and hired
vehicles with a limit of not less than $1,000,000 per accident; (c) insurance
protecting against liability under Worker’s Compensation Laws with limits at
least as required by statute; (d) Employers Liability with limits of $1,000,000
each accident, $1,000,000 disease policy limit, $1,000,000 disease—each
employee; (e) All Risk or Special Form coverage protecting Tenant against loss
of or damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured, (f) Business Interruption Insurance for 100%
of the 12 months actual loss sustained, and (g) Excess Liability in the amount
of $5,000,000.

     11.2 The aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name the Landlord Entities as additional insureds (General Liability) and
loss payee (Property¬Special Form); (c) be issued by an insurance company with a
minimum Best’s rating of “A:VII” during the Term; and (d) provide that said
insurance shall not be canceled unless thirty (30) days prior written notice
(ten days for non-payment of premium) shall have been given to Landlord; a
certificate of Liability insurance on ACORD Form 25 and a certificate of
Property insurance on ACORD Form 27 shall be delivered to Landlord by Tenant
upon the Commencement Date and at least thirty (30) days prior to each renewal
of said insurance.

     Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.11.4 Landlord
shall maintain such insurance on the Building as is customary of owners of
similarly situated buildings in the greater Phoenix metropolitan area, in an
amount no less than the full replacement value of the Building with such
policies to be issued by an insurance company with a minimum Best’s rating of
“A:VII” during the Term.

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.

13. SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, sprinkler system charges and other utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers. If any such
services are not separately metered to Tenant, Tenant shall pay such proportion
of all charges jointly metered with other premises as determined by Landlord, in
its sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord within five
(5) business days following demand therefor and shall be additional rent
hereunder. Tenant will not, without the written consent of Landlord, which
consent not to be unreasonably conditioned, withheld or delayed, contract with a
utility provider to service the Premises with any utility, including, but not
limited to, telecommunications, electricity, water, sewer or gas, which is not
previously providing such service to other tenants in the Building. Landlord
shall in no event be liable for any interruption or failure of utility services
on or to the Premises unless caused by the gross negligence or willful
misconduct of Landlord, its agents, employees or contractors.

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the amount of the Annual Rent for the last
period prior to the date of such termination plus all Rent Adjustments under
Article 4, prorated on a daily basis, and also pay all damages sustained by
Landlord by reason of such retention. If Landlord gives notice to Tenant of
Landlord’s election to such effect, such holding over shall constitute renewal

9



--------------------------------------------------------------------------------



 



of this Lease for a period from month to month or one (1) year, whichever shall
be specified in such notice, in either case at the Holdover Rate, but if the
Landlord does not so elect, no such renewal shall result notwithstanding
acceptance by Landlord of any sums due hereunder after such termination; and
instead, a tenancy at sufferance at the Holdover Rate shall be deemed to have
been created. In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at law.

15. SUBORDINATION; NON-DISTURBANCE. Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
subject to the terms hereof, this Lease shall be subject and subordinate at all
times to ground or underlying leases and to the lien of any mortgages or deeds
of trust now or hereafter placed on, against or affecting the Building,
Landlord’s interest or estate in the Building, or any ground or underlying
lease; provided, however, that if the lessor, mortgagee, trustee, or holder of
any such mortgage or deed of trust elects to have Tenant’s interest in this
Lease be superior to any such instrument, then, by notice to Tenant, this Lease
shall be deemed superior, whether this Lease was executed before or after said
instrument. Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver within ten (10) days of Landlord’s request such further
instruments evidencing such subordination or superiority of this Lease as may be
required by Landlord. The foregoing subordination is contingent upon the lender
or ground lessor agreeing that, so long as Tenant is not in default hereunder
beyond any applicable cure period, such lender or ground lessor shall not
disturb Tenant’s use and possession of the Premises.

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations, provided that Landlord shall uniformly
enforce same against all tenants or occupants of the Building.

17. REENTRY BY LANDLORD.

     17.1 Landlord reserves and shall at all times have the right, upon
reasonable advance written notice to Tenant (but in no event greater than
forty-eight (48) hours in advance, with no notice being required in the event of
an emergency) to re-enter the Premises to inspect the same, to show said
Premises to prospective purchasers, mortgagees or tenants (but, as to
prospective tenants, only during the last six (6) months of the Term), and to
alter, improve or repair the Premises and any portion of the Building, without
abatement of rent, and may for that purpose erect, use and maintain scaffolding,
pipes, conduits and other necessary structures and open any wall, ceiling or
floor in and through the Building and Premises where reasonably required by the
character of the work to be performed, provided entrance to the Premises shall
not be blocked thereby, and further provided that the business of Tenant shall
not be interfered with unreasonably.. In the event that Landlord damages any
portion of any wall or wall covering, ceiling, or floor or floor covering within
the Premises, Landlord shall repair or replace the damaged portion to match the
original as nearly as commercially reasonable but shall not be required to
repair or replace more than the portion actually damaged. Tenant hereby waives
any claim for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned by any action of Landlord authorized by this Article
17 except to the extent caused by the gross negligence or willful misconduct of
Landlord, its agents or employees.

     17.2 For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant’s vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises. As to any portion (other than designated special
security areas) to which access cannot be had by means of a key or keys in
Landlord’s possession, Landlord is authorized to gain access by such means as
Landlord shall elect and the reasonable cost of repairing any damage occurring
in doing so shall be borne by Tenant and paid to Landlord within five
(5) business days of Landlord’s demand.

18. DEFAULT.

     18.1 Except as otherwise provided in Article 20, the following events shall
be deemed to be Events of Default under this Lease:

            18.1.1 Tenant shall fail to pay when due any sum of money becoming
due to be paid to Landlord under this Lease, whether such sum be any installment
of the rent reserved by this Lease, any other amount treated as additional rent
under this Lease, or any other payment or reimbursement to Landlord required by
this Lease, whether or not treated as

10



--------------------------------------------------------------------------------



 



additional rent under this Lease, and such failure shall continue for a period
of five (5) business days after written notice that such payment was not made
when due, but if any such notice shall be given, for the twelve (12) month
period commencing with the date of such notice, the failure to pay within five
(5) business days after due any additional sum of money becoming due to be paid
to Landlord under this Lease during such period shall be an Event of Default,
without notice.

            18.1.2 Tenant shall fail to comply with any term, provision or
covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within twenty (20) days (forthwith, if
the failure involves a hazardous condition) after written notice of such failure
to Tenant provided, however, that such failure shall not be an event of default
if such failure could not reasonably be cured during such twenty (20) day
period, Tenant has commenced the cure within such twenty (20) day period and
thereafter is diligently pursuing such cure to completion, but the total
aggregate cure period shall not exceed ninety (90) days.

            18.1.3 Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only.

            18.1.4 Tenant shall become insolvent, admit in writing its inability
to pay its debts generally as they become due, file a petition in bankruptcy or
a petition to take advantage of any insolvency statute, make an assignment for
the benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.

            18.1.5 A court of competent jurisdiction shall enter an order,
judgment or decree adjudicating Tenant bankrupt, or appointing a receiver of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.

19. REMEDIES.

     19.1 Except as otherwise provided in Article 20, upon the occurrence of any
of the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

            19.1.1 Landlord may, at its election, terminate this Lease or
terminate Tenant’s right to possession only, without terminating the Lease.

            19.1.2 Upon any termination of this Lease, whether by lapse of time
or otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

            19.1.3 Upon any termination of this Lease, whether by lapse of time
or otherwise, Landlord shall be entitled to recover as damages, all rent,
including any amounts treated as additional rent under this Lease, and other
sums due and payable by Tenant on the date of termination, plus as liquidated
damages and not as a penalty, an amount equal to the sum of: (a) an amount equal
to the then present value of the rent reserved in this Lease for the residue of
the stated Term of this Lease including any amounts treated as additional rent
under this Lease and all other sums provided in this Lease to be paid by Tenant,
minus the fair rental value of the Premises for such residue; (b) the value of
the time and expense necessary to obtain a replacement tenant or tenants, and
the estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant.

11



--------------------------------------------------------------------------------



 



            19.1.4 Upon any termination of Tenant’s right to possession only
without termination of the Lease:

                        19.1.4.1 Neither such termination of Tenant’s right to
possession nor Landlord’s taking and holding possession thereof as provided in
Section 19.1.2 shall terminate the Lease or release Tenant, in whole or in part,
from any obligation, including Tenant’s obligation to pay the rent, including
any amounts treated as additional rent, under this Lease for the full Term, and
if Landlord so elects Tenant shall continue to pay to Landlord the entire amount
of the rent as and when it becomes due, including any amounts treated as
additional rent under this Lease, for the remainder of the Term plus any other
sums provided in this Lease to be paid by Tenant for the remainder of the Term.

                        19.1.4.2 Landlord shall use commercially reasonable
efforts to relet the Premises or portions thereof to the extent required by
applicable law. Landlord and Tenant agree that nevertheless Landlord shall at
most be required to use only the same efforts Landlord then uses to lease
premises in the Building generally and that in any case that Landlord shall not
be required to give any preference or priority to the showing or leasing of the
Premises or portions thereof over any other space that Landlord may be leasing
or have available and may place a suitable prospective tenant in any such other
space regardless of when such other space becomes available and that Landlord
shall have the right to relet the Premises for a greater or lesser term than
that remaining under this Lease, the right to relet only a portion of the
Premises, or a portion of the Premises or the entire Premises as a part of a
larger area, and the right to change the character or use of the Premises. In
connection with or in preparation for any reletting, Landlord may, but shall not
be required to, make repairs, alterations and additions in or to the Premises
and redecorate the same to the extent Landlord deems necessary or desirable, and
Tenant shall pay the cost thereof, together with Landlord’s expenses of
reletting, including, without limitation, any commission incurred by Landlord,
within five (5) days of Landlord’s demand. Landlord shall not be required to
observe any instruction given by Tenant about any reletting or accept any tenant
offered by Tenant unless such offered tenant has a credit-worthiness acceptable
to Landlord and leases the entire Premises upon terms and conditions including a
rate of rent (after giving effect to all expenditures by Landlord for tenant
improvements, broker’s commissions and other leasing costs) all no less
favorable to Landlord than as called for in this Lease, nor shall Landlord be
required to make or permit any assignment or sublease for more than the current
term or which Landlord would not be required to permit under the provisions of
Article 9.

                        19.1.4.3 Until such time as Landlord shall elect to
terminate the Lease and shall thereupon be entitled to recover the amounts
specified in such case in Section 19.1.3, Tenant shall pay to Landlord upon
demand the full amount of all rent, including any amounts treated as additional
rent under this Lease and other sums reserved in this Lease for the remaining
Term, together with the costs of repairs, alterations, additions, redecorating
and Landlord’s expenses of reletting and the collection of the rent accruing
therefrom (including reasonable attorney’s fees and broker’s commissions), as
the same shall then be due or become due from time to time, less only such
consideration as Landlord may have received from any reletting of the Premises;
and Tenant agrees that Landlord may file suits from time to time to recover any
sums falling due under this Article 19 as they become due. Any proceeds of
reletting by Landlord in excess of the amount then owed by Tenant to Landlord
from time to time shall be credited against Tenant’s future obligations under
this Lease but shall not otherwise be refunded to Tenant or inure to Tenant’s
benefit.

     19.2 Upon the occurrence of an Event of Default, Landlord may (but shall
not be obligated to) cure such default at Tenant’s sole expense. Without
limiting the generality of the foregoing, Landlord may, at Landlord’s option,
enter into and upon the Premises if Landlord determines in its sole discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible under this Lease or
to otherwise effect compliance with its obligations under this Lease and correct
the same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant’s business resulting therefrom and Tenant agrees to
reimburse Landlord within five (5) days of Landlord’s demand as additional rent,
for any expenses which Landlord may incur in thus effecting compliance with
Tenant’s obligations under this Lease, plus interest from the date of
expenditure by Landlord at the Wall Street Journal prime rate.

     19.3 Tenant understands and agrees that in entering into this Lease,
Landlord is relying upon receipt of all the Annual and Monthly Installments of
Rent to become due with respect to all the Premises originally leased hereunder
over the full Initial Term of this Lease for amortization, including interest at
the Amortization Rate. For purposes hereof, the “Concession Amount” shall be
defined as the aggregate of all amounts forgone or expended by Landlord as free
rent under the lease, under Exhibit B hereof for construction allowances
(excluding therefrom any amounts expended by Landlord for Landlord’s Work, as
defined in Exhibit B), and for brokers’ commissions payable by reason of this
Lease. Accordingly, Tenant agrees that if this Lease or Tenant’s right to
possession of the Premises leased hereunder shall be terminated as of any date
(“Default Termination Date”) prior to the expiration of the full Initial Term
hereof by reason of a default of Tenant, there

12



--------------------------------------------------------------------------------



 



shall be due and owing to Landlord as of the day prior to the Default
Termination Date, as rent in addition to all other amounts owed by Tenant as of
such Date, the amount (“Unamortized Amount”) of the Concession Amount determined
as set forth below; provided, however, that in the event that such amounts are
recovered by Landlord pursuant to any other provision of this Article 19,
Landlord agrees that it shall not attempt to recover such amounts pursuant to
this Paragraph 19.3. For the purposes hereof, the Unamortized Amount shall be
determined in the same manner as the remaining principal balance of a mortgage
with interest at the Amortization Rate payable in level payments over the same
length of time as from the effectuation of the Concession concerned to the end
of the full Initial Term of this Lease would be determined.

     19.4 If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord’s rights or
remedies arising under this Lease or to collect any sums due from Tenant, Tenant
agrees to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. TENANT EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY.

     19.5 Pursuit of any of the foregoing remedies shall not preclude pursuit of
any of the other remedies provided in this Lease or any other remedies provided
by law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

     19.6 No act or thing done by Landlord or its agents during the Term shall
be deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing or if the Default were a failure of payment and such payment cures such
Default even if made after the applicable cure period. Forbearance by Landlord
in enforcing one or more of the remedies provided in this Lease upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Default
or of Landlord’s right to enforce any such remedies with respect to such Default
or any subsequent Default.

     19.7 Landlord shall have any statutory landlord’s lien rights granted by
the laws of the State of Arizona.

     19.8 Any and all property which may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law upon an Event of
Default by Tenant, to which Tenant is or may be entitled, may be handled,
removed and/or stored, as the case may be, by or at the direction of Landlord
but at the risk, cost and expense of Tenant, and Landlord shall in no event be
responsible for the value, preservation or safekeeping thereof. Tenant shall pay
to Landlord, upon demand, any and all expenses incurred in such removal and all
storage charges against such property so long as the same shall be in Landlord’s
possession or under Landlord’s control. Any such property of Tenant not retaken
by Tenant from storage within thirty (30) days after removal from the Premises
shall, at Landlord’s option, be deemed conveyed by Tenant to Landlord under this
Lease as by a bill of sale without further payment or credit by Landlord to
Tenant.

     19.9 If more than three (3) Events of Default occur during the Term or any
renewal thereof, Tenant’s renewal options, expansion options, purchase options
and rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.

     20. TENANT’S BANKRUPTCY OR INSOLVENCY.

     20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

     20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver
of Tenant’s assets (each a “Tenant’s Representative”) shall have no greater
right to assume or assign this Lease or any interest in this Lease, or to
sublease any of the Premises than accorded to Tenant in Article 9, except to the
extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law. Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:

13



--------------------------------------------------------------------------------



 



                        20.1.1.1 Such Debtor’s Law shall provide to Tenant’s
Representative a right of assumption of this Lease which Tenant’s Representative
shall have timely exercised and Tenant’s Representative shall have fully cured
any default of Tenant under this Lease.

                        20.1.1.2 Tenant’s Representative or the proposed
assignee, as the case shall be, shall have deposited with Landlord as security
for the timely payment of rent an amount equal to the larger of: (a) three
(3) months’ rent and other monetary charges accruing under this Lease; and
(b) any sum specified in Article 5; and shall have provided Landlord with
adequate other assurance of the future performance of the obligations of the
Tenant under this Lease. Without limitation, such assurances shall include, at
least, in the case of assumption of this Lease, demonstration to the
satisfaction of the Landlord that Tenant’s Representative has and will continue
to have sufficient unencumbered assets after the payment of all secured
obligations and administrative expenses to assure Landlord that Tenant’s
Representative will have sufficient funds to fulfill the obligations of Tenant
under this Lease; and, in the case of assignment, submission of current
financial statements of the proposed assignee, audited by an independent
certified public accountant reasonably acceptable to Landlord and showing a net
worth and working capital in amounts determined by Landlord to be sufficient to
assure the future performance by such assignee of all of the Tenant’s
obligations under this Lease.

                        20.1.1.3 The assumption or any contemplated assignment
of this Lease or subleasing any part of the Premises, as shall be the case, will
not breach any provision in any other lease, mortgage, financing agreement or
other agreement by which Landlord is bound.

                        20.1.1.4 Landlord shall have, or would have had absent
the Debtor’s Law, no right under Article 9 to refuse consent to the proposed
assignment or sublease by reason of the identity or nature of the proposed
assignee or sublessee or the proposed use of the Premises concerned.

     21. QUIET ENJOYMENT. Landlord represents and warrants that it has full
right and authority to enter into this Lease and that Tenant, while paying the
rental and performing its other covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation from Landlord subject to the terms and
provisions of this Lease. Landlord shall not be liable for any interference or
disturbance by other tenants or third persons (other than Landlord’s agents,
employees or contractors), nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

22. CASUALTY

     22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days, Landlord shall forthwith repair
the same and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage. Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to time as
mutually determined, in good faith, by Landlord and Tenant. Within forty-five
(45) days from the date of such damage, Landlord shall notify Tenant, in
writing, of Landlord’s reasonable estimation of the length of time within which
material restoration can be made, and Landlord’s determination shall be binding
on Tenant. For purposes of this Lease, the Building or Premises shall be deemed
“materially restored” if they are in substantially the same condition as
immediately before such damage.

     22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made
within one hundred eighty (180) days, Landlord and Tenant shall each have the
option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date of such damage. In the
event of the giving of such notice, this Lease shall expire and all interest of
the Tenant in the Premises shall terminate as of the date of such damage as if
such date had been originally fixed in this Lease for the expiration of the
Term. In the event that neither Landlord nor Tenant exercises its option to
terminate this Lease, then Landlord shall repair or restore such damage, this
Lease continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.

     22.3 Landlord shall not be required to repair or replace any damage or loss
by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

14



--------------------------------------------------------------------------------



 



     22.4     In the event that Landlord should fail to complete such repairs
and material restoration within sixty (60) days after the date estimated by
Landlord therefor as extended by this Section 22.4, Tenant may at its option and
as its sole remedy terminate this Lease by delivering written notice to
Landlord, within fifteen (15) days after the expiration of said period of time,
whereupon the Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed, but in no event more than an additional ninety (90) days.

     22.5     Notwithstanding anything to the contrary contained in this
Article: (a) Landlord shall not have any obligation whatsoever to repair,
reconstruct, or restore the Premises when the damages resulting from any
casualty covered by the provisions of this Article 22 occur during the last
twelve (12) months of the Term or any extension thereof or if the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
but if Landlord determines not to repair such damages in either such case,
Landlord shall notify Tenant and if such damages shall render any material
portion of the Premises untenantable Tenant shall have the right to terminate
this Lease by notice to Landlord within fifteen (15) days after receipt of
Landlord’s notice; and (b) in the event the holder of any indebtedness secured
by a mortgage or deed of trust covering the Premises or Building requires that
any insurance proceeds be applied to such indebtedness, then Landlord shall have
the right to terminate this Lease by delivering written notice of termination to
Tenant within fifteen (15) days after such requirement is made by any such
holder, whereupon this Lease shall end on the date of such damage as if the date
of such damage were the date originally fixed in this Lease for the expiration
of the Term.

     22.6     In the event of any damage or destruction to the Building or
Premises by any peril covered by the provisions of this Article 22, it shall be
Tenant’s responsibility to properly secure the Premises and upon notice from
Landlord to remove forthwith, at its sole cost and expense, such portion of all
of the property belonging to Tenant or its licensees from such portion or all of
the Building or Premises as Landlord shall request.

23.     EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term.

24.     SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, provided that such successor expressly assumes
Landlord’s obligations hereunder in writing, and in such event Tenant agrees to
look solely to the responsibility of the successor in interest of Landlord in
and to this Lease. Except as set forth in this Article 24, this Lease shall not
be affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. If any security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord may transfer or
deliver said security, as such, to Landlord’s successor in interest and
thereupon Landlord shall be discharged from any further liability with regard to
said security provided that such successor expressly assumes Landlord’s
obligations hereunder in writing.

25.     ESTOPPEL CERTIFICATES. Within ten (10) business days following any
written request which Landlord may make from time to time, Tenant shall execute
and deliver to Landlord or mortgagee or prospective mortgagee a sworn statement
certifying: (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this lease is in full force and effect, as
modified, and stating

15



--------------------------------------------------------------------------------



 



the date and nature of such modifications); (c) the date to which the rent and
other sums payable under this Lease have been paid; (d) the fact that there are
no current defaults under this Lease by either Landlord or Tenant except as
specified in Tenant’s statement; and (e) such other matters as may be reasonably
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser, and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate which material misstatement
is made by Tenant in bad faith and which is not corrected within ten
(10) business days of receipt of written request that such correction be made.
Tenant irrevocably agrees that if Tenant fails to execute and deliver such
certificate within such ten (10) business day period Landlord or Landlord’s
beneficiary or agent may execute and deliver such certificate on Tenant’s
behalf, and that such certificate shall be fully binding on Tenant.

26.     SURRENDER OF PREMISES.

     26.1     Tenant shall arrange to meet Landlord for two (2) joint
inspections of the Premises, the first to occur at least thirty (30) days (but
no more than sixty (60) days) before the last day of the Term, and the second to
occur not later than forty-eight (48) hours after Tenant has vacated the
Premises. In the event of Tenant’s failure to arrange such joint inspections
and/or participate in either such inspection, Landlord’s inspection at or after
Tenant’s vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant’s responsibility for repairs and restoration.

     26.2     All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations shall become a
part of the realty and shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, in the same conditions
received or first installed, broom clean and free of all debris, excepting only
ordinary wear and tear and damage by fire or other casualty. Notwithstanding the
foregoing, if Landlord elects by notice given to Tenant at least ten (10) days
prior to expiration of the Term, Tenant shall, at Tenant’s sole cost, remove any
Alterations, including carpeting, so designated by Landlord’s notice, and repair
any damage caused by such removal. Tenant must, at Tenant’s sole cost, remove
upon termination of this Lease, any and all of Tenant’s furniture, furnishings,
movable partitions of less than full height from floor to ceiling and other
trade fixtures and personal property (collectively, “Personalty”). Personalty
not so removed shall be deemed abandoned by the Tenant and title to the same
shall thereupon pass to Landlord under this Lease as by a bill of sale, but
Tenant shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal.

     26.3     All obligations of Tenant under this Lease not fully performed as
of the expiration or earlier termination of the Term shall survive the
expiration or earlier termination of the Term Upon the expiration or earlier
termination of the Term, Tenant shall pay to Landlord the amount, as reasonably
estimated by Landlord, necessary to repair and restore the Premises as provided
in this Lease and/or to discharge Tenant’s obligation for unpaid amounts due or
to become due to Landlord. All such amounts shall be used and held by Landlord
for payment of such obligations of Tenant, with Tenant being liable for any
additional costs upon demand by Landlord, or with any excess to be returned to
Tenant after all such obligations have been determined and satisfied. Any
otherwise unused Security Deposit shall be credited against the amount payable
by Tenant under this Lease.

27.     NOTICES. Any notice or document required or permitted to be delivered
under this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27. Any such notice or document may
also be personally delivered if a receipt is signed by and received from, the
individual, if any, named in Tenant’s Notice Address.

28.     TAXES PAYABLE BY TENANT. In addition to rent and other charges to be
paid by Tenant under this Lease, Tenant shall reimburse to Landlord, upon
demand, any and all taxes payable by Landlord (other than income taxes) whether
or not now customary or within the contemplation of the parties to this Lease:
(a) upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any excise tax levied by the State, any
political subdivision thereof, or the Federal Government with respect to the
receipt of such rent; (b) upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy of the
Premises or any portion

16



--------------------------------------------------------------------------------



 



thereof, including any sales, use or service tax imposed as a result thereof;
(c) upon or measured by the Tenant’s gross receipts or payroll or the value of
Tenant’s equipment, furniture, fixtures and other personal property of Tenant or
leasehold improvements, alterations or additions located in the Premises; or
(d) upon this transaction or any document to which Tenant is a party creating or
transferring any interest of Tenant in this Lease or the Premises. In addition
to the foregoing, Tenant agrees to pay, before delinquency, any and all taxes
levied or assessed against Tenant and which become payable during the term
hereof upon Tenant’s equipment, furniture, fixtures and other personal property
of Tenant located in the Premises.

29.     INTENTIONALLY DELETED.

30.     DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are
for convenience of reference and shall in no way define, increase, limit or
describe the scope or intent of any provision of this Lease. Any indemnification
or insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as reasonably calculated by the
Landlord on the basis of the plans and specifications of the Building including
a proportionate share of any common areas. Landlord hereby represents and
warrants to Tenant that, to its actual knowledge, the figures for the rentable
square footage of the Premises and Tenant’s Proportionate Share shown on the
Reference Pages are correct and Tenant hereby accepts and agrees to be bound by
same; however, Landlord may adjust either or both figures if there is manifest
error, addition or subtraction to the Building or any business park or complex
of which the Building is a part, remeasurement or other circumstance reasonably
justifying adjustment. The term “Building” refers to the structure in which the
Premises are located and the common areas (parking lots, sidewalks, landscaping,
etc.) appurtenant thereto. If the Building is part of a larger complex of
structures, the term “Building” may include the entire complex, where
appropriate (such as shared Expenses or Taxes) and subject to Landlord’s
reasonable discretion.

31.     TENANT’S AUTHORITY. If Tenant signs as a corporation, partnership, trust
or other legal entity each of the persons executing this Lease on behalf of
Tenant represents and warrants that Tenant has been and is qualified to do
business in the state in which the Building is located, that the entity has full
right and authority to enter into this Lease, and that all persons signing on
behalf of the entity were authorized to do so by appropriate actions. Tenant
agrees to deliver to Landlord, simultaneously with the delivery of this Lease, a
corporate resolution or other appropriate documentation reasonably acceptable to
Landlord evidencing the due authorization of Tenant to enter into this Lease.

32.     FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant
shall deliver to Landlord a copy, certified by an officer of Tenant as being a
true and correct copy, of Tenant’s most recent audited financial statement, or,
if unaudited, certified by Tenant’s chief financial officer as being true,
complete and correct in all material respects. Tenant hereby authorizes Landlord
to obtain one or more credit reports on Tenant at any time, and shall execute
such further authorizations as Landlord may reasonably require in order to
obtain a credit report. Landlord agrees to hold all information obtained
pursuant to this Article 32 strictly confidential.

33.     COMMISSIONS. Each of the parties represents and warrants to the other
that it has not dealt with any broker or finder in connection with this Lease,
except as described on the Reference Pages.

34.     TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of
its provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

35.     SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the
terms, covenants and conditions contained in this Lease shall be binding upon
and inure to the benefit of the heirs, successors, executors, administrators and
assigns of the parties to this Lease.

36.     ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

17



--------------------------------------------------------------------------------



 



37.     EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to
be a reservation of the Premises. Landlord shall not be bound by this Lease
until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord, and until
such delivery Landlord reserves the right to exhibit and lease the Premises to
other prospective tenants. Notwithstanding anything contained in this Lease to
the contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

38.     RECORDATION. Tenant shall not record or register this Lease or a short
form memorandum hereof without the prior written consent of Landlord, and then
shall pay all charges and taxes incident such recording or registration.

39.     OPTION TO EXTEND. Tenant shall, provided the Lease is in full force and
effect and Tenant is not in default beyond any applicable cure period under any
of the other terms and conditions of the Lease at the time of notification or
commencement, have two (2) options to extend the term of this Lease for a period
of five (5) years each, on the same terms and conditions as set forth in the
Lease, except as modified by the terms, covenants and conditions as set forth
below:

a.     If Tenant elects to exercise said option, then Tenant shall provide
Landlord with written notice no earlier than the date which is two hundred ten
(210) days prior to the expiration of the Term of this Lease, but no later than
the date which is one hundred eighty (180) days prior to the expiration of
theTerm of this Lease. If Tenant fails to provide such notice, Tenant shall have
no right to extend or renew the term of the Lease.

b.     The Annual Rent and Monthly Installment of Rent in effect at the
expiration of the then current Term of the Lease shall be increased to reflect
one hundred percent (100%) of the current fair market rental for comparable
space in the Building and in other similar buildings in the same rental market
as of the date the extended term is to commence, taking into account the
specific provisions of the Lease which will remain constant. Landlord shall
advise Tenant of the new Annual Rent and Monthly Installment of Rent for the
Premises no later than thirty (30) days after receipt of Tenant’s written
request therefor. Said request shall be made no earlier than sixty (60) days
prior to the first date on which Tenant may exercise its option under this
Paragraph. Said notification of the new Annual Rent and Minimum Monthly
Installment of Rent may include a provision for its escalation to provide for a
change in fair market rental between the time of notification and the
commencement of the extended term. In no event shall the Annual Rent and Monthly
Installment of Rent for either extended period be less than the Annual Rent and
Monthly Installment of Rent in effect at the end of the preceding period.

c.     This option is not transferable. The parties hereto acknowledge and agree
that they intend that the aforesaid option to extend this Lease shall be
“personal” to Tenant as set forth above and that in no other event will any
assignee or sublessee have any rights to exercise the aforesaid option to extend
without Landlord’s prior written consent.

d.     Should the extension options provided for above be exercised, Tenant
shall have no further right to extend the term of the Lease. Should Tenant not
exercise the first extension option, then Tenant shall have no further extension
option.

40.      RIGHT OF FIRST OFFER. Subject to Subsection 40b below, and subject to
any expansion or renewal options of any current tenant in the Building or the
right of Landlord to extend the Lease of any current tenant in the Building (a
“Prior Tenant”), Landlord hereby grants to Tenant for the initial term of the
Lease a right of first offer for any space that is adjacent to the Premises
(collectively, the “ROFO Space”), to be exercised in accordance with Subsection
a below

a.     If any ROFO Space becomes available for lease to anyone other than a
Prior Tenant, Landlord shall so notify Tenant (“Landlord’s ROFO Notice”)
identifying the available ROFO Space (the “Subject ROFO Space”). Landlord’s ROFO
Notice may be given up to twelve (12) months in advance of such availability and
shall contain the terms upon which Landlord intends to offer the Subject ROFO
Space for lease to the market. Tenant shall notify Landlord within ten
(10) business days of receipt of Landlord’s ROFO Notice whether it desires to
lease the Subject ROFO Space on the terms set forth in Landlord’s ROFO Notice.
If Tenant does not notify Landlord within said 10-business day period that it
will lease the Subject ROFO Space, Tenant shall be deemed to have refused the
Subject ROFO Space. After any refusal, Tenant shall have no further right of
first offer for such Subject ROFO Space and Landlord shall be free to lease such
space to any party for any term and upon any terms it desires, provided same are
not materially more favorable to the new tenant than those offered to Tenant. If
Tenant exercises its right of first

18



--------------------------------------------------------------------------------



 



offer with respect to the Subject ROFO Space, such space shall be added to the
Premises for all purposes of this Lease for the remaining Term of the Lease (but
in no event less than three (3) years) on (a) the terms specified in Landlord’s
ROFO Notice, and (b) the terms of this Lease to the extent that they do not
conflict with the terms specified in Landlord’s ROFO Notice, except that the
terms of Landlord’s ROFO Notice shall not apply during any extended Term of the
Lease but, instead, the terms of the Lease applying to the remainder of the
Premises during the extended Term shall also apply to the Subject ROFO Space.

b. Tenant’s right of first offer is subject to the conditions that: (i) on the
date that Tenant delivers its notice exercising its right of first offer, Tenant
is not in default under this Lease after the expiration of any applicable notice
and cure periods, and (ii) Tenant shall not have assigned the Lease, or sublet
all of the Premises under a sublease which is in effect at any time during the
period commencing with Tenant’s delivery of its notice and ending on the date
the ROFO Space is added to the Premises.

c. Promptly after Tenant’s exercise of its right of first offer, Landlord shall
prepare and deliver to Tenant an amendment to the Lease to reflect changes in
the Premises, Base Rent, Tenant’s Proportionate Share and any other appropriate
terms changed by the addition of the ROFO Space. Within fifteen (15) business
days thereafter, Tenant shall execute and return the amendment for Landlord’s
execution.

41.     FORCE MAJEURE. If any performance by Landlord hereunder is delayed due
to any conditions, acts or circumstances beyond the control of Landlord
including, without limitation, war, terrorism, strike, fire, labor disturbance,
riot or civil commotion, act of government or any governmental agency, flood,
earthquake, landslide, act of God, act of third parties or any other reason of
force majeure, the time within which Landlord is required to complete such
performance shall be extended for a period equal to the period of such delay.

42.     LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord’s interest in the Building. The obligations of
Landlord under this Lease are not intended to be and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
or its investment manager’s trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and in no case shall
Landlord be liable to Tenant hereunder for any lost profits, damage to business,
or any form of special, indirect or consequential damages.

     
LANDLORD:
  TENANT:
 
   
CABOT INDUSTRIAL PROPERTIES, L.P.,
a Delaware limited partnership
  PORTOLA PACKAGING, INC.,
a Delaware corporation  
By: RREEF Management Company, a Delaware corporation,
its Authorized Agent

Name: ________________________
          Bret C. Borg, CPM
  By: ________________________
Name:

Title: District Manager
 
Title:
Dated: May ___, 2003
  Dated: May ___, 2003

19



--------------------------------------------------------------------------------



 



EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

attached to and made a part of Lease bearing the
Lease Reference Date of June 5, 2003, between
Cabot Industrial Properties, L.P., as Landlord and
Portola Packaging, Inc., as Tenant

     Exhibit A is intended only to show the general layout of the Premises as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-1 – SITE PLAN

attached to and made a part of Lease bearing the
Lease Reference Date of June 5, 2003, between
Cabot Industrial Properties, L.P., as Landlord and
Portola Packaging, Inc., as Tenant

Exhibit A-1 is intended only to show the general layout of the Premises as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B – INITIAL ALTERATIONS

attached to and made a part of Lease bearing the
Lease Reference Date of June 5, 2003, between
Cabot Industrial Properties, L.P., as Landlord and
Portola Packaging, Inc., as Tenant

     1.      INITIAL IMPROVEMENTS. Landlord shall cause plans and specifications
(the “Plans”) of the improvements (the “Initial Improvements”, which shall be
defined to exclude Tenant’s personal property, trade fixtures [such as, but not
limited to, silos, molds, and processing equipment], equipment, furniture and
inventory) to be prepared in sufficient detail to define the construction work
necessary to implement the Initial Improvements pursuant to that certain floor
plan dated April 14, 2003 (attached hereto as Exhibit “I”). Tenant shall have
five (5) business days after receipt thereof to either provide comments to such
Plans or to approve the same. Tenant shall be deemed to have approved such Plans
if it does not timely provide comments on such Plans. If Tenant provides
Landlord with comments to the Plans, Landlord shall provide revised Plans to
Tenant incorporating Tenant’s comments within one (1) week after receipt of
Tenant’s comments. Tenant shall within five (5) business days after receipt
either provide comments to such revised Plans or approve the same. Tenant shall
be deemed to have approved such revised Plans if it does not timely provide
comments on such Plans. The process described above shall be repeated, if
necessary, until the Plans have been finally approved by the parties. Landlord
shall thereafter cause to be performed the Initial Improvements in the Premises
in accordance with the final Plans. The parties shall cooperate to agree upon
the final Plans as promptly as possible.

     The Plans for the Initial Improvements shall comply with all applicable
governmental requirements. Landlord’s approval of any of the Plans (or any
modifications or changes thereto) shall not impose upon Landlord or its agents
or representatives any obligation with respect to the design of the Initial
Improvements or the compliance of such Initial Improvements or the Plans with
applicable governmental requirements.

     Landlord shall select a contractor to perform the construction of the
Initial Improvements. Such contractor shall be selected by a competitive bid
process contractors selected by Landlord, with consultation of Tenant. Landlord
shall use commercially reasonable efforts to cause the Initial Improvements to
be substantially completed, except for minor “Punch List” items, on or before
the Scheduled Commencement Date specified in the Reference Pages, subject to
Tenant Delay (as defined in Section 4 hereof) and force majeure (as defined in
Article 41 of the Lease).

     Landlord, or an agent of Landlord, shall provide project management
services in connection with the construction of the Initial Improvements and the
Change Orders (hereinafter defined). Such project management services shall be
performed for a fee of three percent (3%) of all costs related to the
preparation of the Plans and the construction of the Initial Improvements and
the Change Orders, and shall be paid (at Landlord’s discretion) from the
Landlord’s Contribution and/or Financed Amount (as said terms are defined
below).

     2.      CHANGE ORDERS. If, prior to the Commencement Date, Tenant shall
require improvements or changes (individually or collectively, “Change Orders”)
to the Premises in addition to, revision of or substitution for the Initial
Improvements, Tenant shall deliver to Landlord for its approval plans and
specifications for such Change Orders. If Landlord does not approve of the plans
for Change Orders, Landlord shall advise Tenant of the revisions required.
Tenant shall revise and redeliver the plans and specifications to Landlord
within five (5) business days of Landlord’s advice or Tenant shall be deemed to
have abandoned its request for such Change Orders. Tenant shall pay for all
revisions of the Plans, and the construction of all Change Orders.

     3.      COST OF INITIAL IMPROVEMENTS AND CHANGE ORDERS. The parties
anticipate that the Initial Improvements will cost approximately Four Million
Dollars ($4,000,000.00). Landlord shall contribute up to Two Million Three
Hundred Thousand Dollars ($2,300,000.00) (the “Landlord’s Contribution”) towards
construction of the Initial Improvements. The costs and expenses in excess of
Landlord’s Contribution, including those associated with any change(s) to the
Plans and any construction resulting from such change(s), shall be the sole
responsibility of Tenant. Landlord has no obligation to pay for the costs and
expenses associated with construction of the Initial Improvements and any Change
Orders to the extent said costs and expenses exceed the Landlord’s Contribution.
If the cost of construction of the Initial

B-1



--------------------------------------------------------------------------------



 



     Improvements (including any Change Orders) will result in a contract price
which exceeds the Landlord’s Contribution, Landlord shall take the first One
Hundred Fifty Thousand Dollars ($150,000.00) of such overage, plus ten percent
(10%) thereof (to be held by Landlord to offset any unforeseen additional
charges and refunded to Tenant in the event there are no unforeseen additional
charges or if the cost thereof is less than the amount paid by Tenant), from the
Security Deposit, in which event Tenant shall have the obligation (without any
notice being required from Landlord) to restore by September 15, 2003 the amount
of the Security Deposit so applied by Landlord. If the cost of construction of
the Initial Improvements, including any Change Orders (together with the ten
percent contingency amount thereon) result in an overage in excess of
$150,000.00 above the amount of the Landlord’s Contribution, and said amount has
been determined by Landlord and provided to Tenant in writing prior to
September 1, 2003, then Tenant shall deposit such overage, plus ten percent
(10%) thereof (to be held by Landlord to offset any unforeseen additional
charges and refunded to Tenant in the event there are no unforeseen additional
charges or the cost thereof is less than the amount paid by Tenant) (“the
Overage Deposit”, which the parties initially estimate to be $1,688,500.00 [the
$1,700,00.00 difference between the estimated cost of construction and the
Landlord’s Contribution, less the $165,000.00 to be taken by Landlord from the
Security Deposit {including the ten percent contingency}, plus ten percent {the
contingency amount}of the $1,535,000.00 estimated balance remaining due]), to
Landlord no later than September 5, 2003. If the amount of such overage is
determined on or after September 1, 2003, then Tenant shall tender the Overage
Deposit within ten (10) business days of its receipt of written notice from
Landlord of the amount thereof. Landlord and Tenant hereby acknowledge and agree
that the Overage Deposit may arise and be paid in one (1) or more installments
as the cost of construction of the Initial Improvements are incurred (but in no
event shall Tenant be required to pay any installment before September 1, 2003),
and if paid in installments the Overage Deposit shall be the total of any and
all such installments. Notwithstanding anything in the Lease to the contrary,
Landlord and Tenant hereby acknowledge and agree that Landlord shall be
responsible for paying the first $2,300,000.00 in construction costs with
respect to the Initial Improvements and any Change Orders, that the first
$150,000.00 in excess thereof shall be taken from Tenant’s Security Deposit (to
be restored by Tenant by September 15, 2003), and that the balance of any cost
in excess thereof shall then be taken from the Overage Deposit. Landlord and
Tenant hereby each agree to use reasonable efforts to ensure that the foregoing
sentence is included in any and all construction contracts entered into with
respect to the Initial Improvements and any Change Orders. If Landlord expends
less that the amount of Landlord’s Contribution, the difference between the
amount of Landlord’s Contribution and the amount spent by Landlord shall be paid
to Tenant within thirty (30) days after the Commencement Date.

     4.      COMMENCEMENT DATE DELAY. The Commencement Date shall be delayed
until the Initial Improvements have been substantially completed (the
“Completion Date”), except to the extent that the delay shall be caused by any
one or more of the following (a “Tenant Delay”):

          (a)     Tenant’s request for Change Orders whether or not any such
Change Orders are actually performed; or

          (b)     Contractor’s performance of any Change Orders; or

          (c)     Tenant’s request for materials, finishes or installations
requiring unusually long lead times; or

          (d)     Tenant’s delay in reviewing, revising or approving plans and
specifications beyond the periods set forth herein; or

          (e)     Tenant’s delay in providing information critical to the normal
progression of the project. Tenant shall provide such information as soon as
reasonably possible, but in no event longer than one week after receipt of such
request for information from the Landlord; or

          (f)     Tenant’s delay in making payments to Landlord for the costs of
any Change Orders; or

          (g)     Any other act or omission by Tenant, its agents, contractors
or persons employed by any of such persons; or

B-2



--------------------------------------------------------------------------------



 



          (h)     Any delay caused by any contractor(s) that Tenant has required
that Landlord hire to perform certain portions of the construction of the
Initial Improvements including, but not limited to, the following contractors:
(i) Corbins Electric, (ii) Liqui-Chill, and (iii) the overhead crane contractor,
which is to be determined by Tenant.

If the Commencement Date is delayed for any reason, then Landlord shall cause
Landlord’s architect to certify the date on which the Initial Improvements would
have been completed but for such Tenant Delay, or were in fact completed without
any Tenant Delay.

     5.      ACCESS BY TENANT PRIOR TO COMMENCEMENT OF TERM. As long as, in the
opinion of Landlord and the general contractor, such access will not interfere
with completion of the Initial Improvements or delay the Commencement Date,
Landlord shall permit Tenant and its agents to enter the Premises prior to the
Commencement Date to install furniture and fixtures and to otherwise prepare the
Premises for Tenant’s use and occupancy. This permission constitutes a license
only, conditioned upon Tenant’s:

          (a)     working in harmony with Landlord and Landlord’s agents,
contractors, workmen, mechanics and suppliers and with other tenants and
occupants of the Building;

          (b)     obtaining in advance Landlord’s reasonable approval of the
contractors proposed to be used by Tenant; and

          (c)     furnishing Landlord with such insurance as Landlord may
reasonably require against liabilities which may arise out of such entry.

     Landlord shall not be liable in any way for any injury, loss or damage
which may occur to any of Tenant’s property or installations in the Premises
prior to the Commencement Date other than as a result of the gross negligence or
willful misconduct of Landlord, its agents or employees. Tenant shall protect,
defend, indemnify and save harmless Landlord from all liabilities, costs,
damages, fees and expenses arising out of the activities of Tenant or its
agents, contractors, suppliers or workmen in the Premises or the Building. The
entry and occupation permitted under this Section shall be governed by all other
terms of the Lease.

     6. MISCELLANEOUS. Terms used in this Exhibit B shall have the meanings
assigned to them in the Lease. The terms of this Exhibit B are subject to the
terms of the Lease.

     7. TENDER OF THE PREMISES. The Commencement Date shall be deemed to have
occurred on the date that Landlord shall tender possession of the Premises to
Tenant with the Initial Improvements having been substantially completed (which
Commencement Date may be before the Scheduled Commencement Date set forth on the
Reference Pages of the Lease or before the New Scheduled Commencement Date, as
said term is defined in Section 2.2 of the Lease).

(Remainder of Page Left Blank Intentionally)

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

attached to and made a part of Lease bearing the
Lease Reference Date of June 5, 2003, between
Cabot Industrial Properties, L.P., as Landlord and
Portola Packaging, Inc., as Tenant

COMMENCEMENT DATE MEMORANDUM

     THIS MEMORANDUM, made as of ___, 20___, by and between ___ (“Landlord”) and
___(“Tenant”).

     Recitals

      A.   Landlord and Tenant are parties to that certain Lease, dated for
reference ___, 20___(the “Lease”) for certain premises (the “Premises”)
consisting of approximately ___square feet at the building commonly known as
___.   B.   Tenant is in possession of the Premises and the Term of the Lease
has commenced.   C.   Landlord and Tenant desire to enter into this Memorandum
confirming the Commencement Date, the Termination Date and other matters under
the Lease.  

     NOW, THEREFORE, Landlord and Tenant agree as follows:



1.        The actual Commencement Date is ___.   2.        The actual
Termination Date is ___.   3.   The schedule of the Annual Rent and the Monthly
Installment of Rent set forth on the Reference Pages is deleted in its entirety,
and the following is substituted therefor:

[insert rent schedule] __________________________________________________



4.        Capitalized terms not defined herein shall have the same meaning as
set forth in the Lease.  

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first above written.

     
LANDLORD:
  TENANT:  
By:
     
By: __________ DO_NOT_SIGN __________
Name: _______________________________
Title: ________________________________
Dated: _______________________________

  By: __________ DO_NOT_SIGN__________
Name: _______________________________
Title: ________________________________
Dated: _______________________________


C-1



--------------------------------------------------------------------------------



 



EXHIBIT D – RULES AND REGULATIONS

attached to and made a part of Lease bearing the
Lease Reference Date of June 5, 2003, between
Cabot Industrial Properties, L.P., as Landlord and
Portola Packaging, Inc., as Tenant

1.     No sign, placard, picture, advertisement, name or notice (collectively
referred to as “Signs”) shall be installed or displayed on any part of the
outside of the Building without the prior written consent of the Landlord which
consent shall be in Landlord’s sole discretion. All approved Signs shall be
printed, painted, affixed or inscribed at Tenant’s expense by a person or vendor
approved by Landlord and shall be removed by Tenant at Tenant’s expense upon
vacating the Premises. Landlord shall have the right to remove any Sign
installed or displayed in violation of this rule at Tenant’s expense and without
notice.

2.     If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises or Building, Tenant shall immediately discontinue such use. No awning
shall be permitted on any part of the Premises. Tenant shall not place anything
or allow anything to be placed against or near any glass partitions or doors or
windows which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

3.     Tenant shall not alter any lock or other access device or install a new
or additional lock or access device or bolt on any door of its Premises without
the prior written consent of Landlord. Tenant, upon the termination of its
tenancy, shall deliver to Landlord the keys or other means of access to all
doors.

4.     If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.

5.     Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law, which load limit shall be
provided by Landlord to Tenant in writing. Heavy objects shall stand on such
platforms as reasonably determined by Landlord to be necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such equipment or other property from any cause other than the gross
negligence or willful misconduct of Landlord, its agents, employees or
contractors, and all damage done to the Building by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.

6.     Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.

7.     Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster or drywall (except for pictures and general office uses) or in
any way deface the Premises or any part thereof. Tenant shall not affix any
floor covering to the floor of the Premises or paint or seal any floors in any
manner except as approved by Landlord. Tenant shall repair any damage resulting
from noncompliance with this rule.

8.     No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

9.     Tenant shall not use any hand trucks except those equipped with the
rubber tires and side guards, and may use such other material-handling equipment
as Landlord may reasonably approve. Tenant shall not bring any other vehicles of
any kind into the Building. Forklifts which operate on asphalt areas shall only
use tires that do not damage the asphalt.

10.     Tenant shall not use the name of the Building or any photograph or other
likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address.

D-1



--------------------------------------------------------------------------------



 



11.     All trash and refuse shall be contained in suitable receptacles at
locations approved by Landlord. Tenant shall not place in the trash receptacles
any personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

12.     Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.

13.     Tenant assumes all responsibility for securing and protecting its
Premises and its contents including keeping doors locked and other means of
entry to the Premises closed.

14.     Tenant shall not use any method of heating or air conditioning other
than that supplied by Landlord without Landlord’s prior written consent.

15.     No person shall go on the roof without Landlord’s permission.

16.     Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any common area of the property.

17.     Tenant shall not permit any motor vehicles to be washed or mechanical
work or maintenance of motor vehicles to be performed on any portion of the
Premises or parking lot.

18.     These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of any premises in the
Building.

19.     Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building, provided same shall apply uniformly to all
tenants. Tenant agrees to abide by all such rules and regulations herein stated
and any additional rules and regulations which are adopted. Tenant shall be
responsible for the observance of all of the foregoing rules by Tenant’s
employees, agents, clients, customers, invitees and guests.

20.     Any toilet rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown into them. The
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the Tenant who, or whose employees or invitees, shall
have caused it.

21.     Tenant shall not permit smoking or carrying of lighted cigarettes or
cigars in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.

22.     Any directory of the Building or project of which the Building is a part
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only and Landlord reserves the right to charge for the
use thereof and to exclude any other names.

23.     Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

24.     Any equipment belonging to Tenant which causes noise or vibration that
may be transmitted to the structure of the Building or to any space therein to
such a degree as to be objectionable to Landlord or to any tenants in the
Building shall be placed and maintained by Tenant, at Tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate the noise or
vibration.

25.     Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises.
Access areas are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgement of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building or its tenants.

D-2



--------------------------------------------------------------------------------



 



26.     Landlord reserves the right to designate the use of parking areas and
spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant’s guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Vehicles parked overnight without
prior written consent of the Landlord shall be deemed abandoned and shall be
subject to being towed at vehicle owner’s expense. Tenant will from time to
time, upon the request of Landlord, supply Landlord with a list of license plate
numbers of vehicles owned or operated by its employees or agents.

27.     No trucks, tractors or similar vehicles can be parked anywhere other
than in Tenant’s own truck dock area. Tractor-trailers which must be unhooked or
parked with dolly wheels beyond the concrete loading areas must use steel plates
or wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the
parking areas or on streets adjacent thereto.

28. During periods of loading and unloading, Tenant shall not unreasonably
interfere with traffic flow and loading and unloading areas of other tenants.
All products, materials or goods must be stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E – HAZARDOUS MATERIALS

attached to and made a part of Lease bearing the
Lease Reference Date of June 5, 2003, between
Cabot Industrial Properties, L.P., as Landlord and
Portola Packaging, Inc., as Tenant



1.   Tenant agrees that Tenant, its agents, contractors, licensees, or invitees
shall not handle, use, manufacture, store or dispose of any flammables,
explosives, radioactive materials, hazardous wastes or materials, toxic wastes
or materials, or other similar substances, petroleum products or derivatives
(collectively “Hazardous Materials”) on, under, or about the Premises, without
Landlord’s prior written consent (which consent shall not be unreasonably
withheld as long as Tenant demonstrates and documents to Landlord’s reasonable
satisfaction (i) that such Hazardous Materials (A) are necessary or useful to
Tenant’s business; and (B) will be used, kept, and stored in compliance with all
laws relating to any Hazardous Materials so brought or used or kept in or about
the Premises; and (ii) that Tenant will give all required notices concerning the
presence in or on the Premises or the release of such Hazardous Materials from
the Premises) provided that Tenant may handle, store, use or dispose of products
containing small quantities of Hazardous Materials, which products are of a type
customarily found in offices and households (such as aerosol cans containing
insecticides, toner for copies, paints, paint remover, and the like), provided
further that Tenant shall handle, store, use and dispose of any such Hazardous
Materials in a safe and lawful manner and shall not allow such Hazardous
Materials to contaminate the Premises or the environment.   2.   Tenant further
agrees that Tenant will not permit any substance suspected of causing cancer or
reproductive toxicity to come into contact with groundwater under the Premises.
Any such substance coming into contact with groundwater shall be considered a
Hazardous Material for purposes of this Rider.   3.   (i) Notwithstanding the
provisions of Paragraph (1), Tenant may handle, store, and use Hazardous
Materials, limited to the types, amounts, and use identified in the Hazardous
Materials Exhibit attached hereto. If no Hazardous Materials Exhibit is attached
to this Lease, then this Paragraph (3) shall be of no force and effect. Tenant
hereby certifies to Landlord that the information provided by Tenant pursuant to
this Paragraph is true, correct, and complete. Tenant covenants to comply with
the use restrictions shown on the attached Hazardous Materials Exhibit. Tenant’s
business and operations, and more especially its handling, storage, use and
disposal of Hazardous Materials shall at all times comply with all applicable
laws pertaining to Hazardous Materials. Tenant shall secure and abide by all
permits necessary for Tenant’s operations on the Premises. Tenant shall give or
post all notices required by all applicable laws pertaining to Hazardous
Materials. If Tenant shall at any time fail to comply with this Paragraph,
Tenant shall immediately notify Landlord in writing of such noncompliance.      
(ii) Tenant shall provide Landlord with copies of any Material Safety Data
Sheets (as required by the Occupational Safety and Health Act) relating to any
Hazardous Materials to be used, kept, or stored at or on the Premises, at least
30 days prior to the first use, placement, or storage of such Hazardous Material
on the Premises. Landlord shall have 10 days following delivery of such Material
Safety Data Sheets to approve or forbid, in its sole discretion subject to the
limitation contained in Paragraph (a) above, such use, placement, or storage of
a Hazardous Material on the Premises.       (iii) Tenant shall not store
hazardous wastes on the premises for more than 90 days; “hazardous waste” has
the meaning given it by the Resource Conservation and Recovery Act of 1976, as
amended. Tenant shall not install any underground or above ground storage tanks
on the Premises. Tenant shall not dispose of any Hazardous Material or solid
waste on the Premises. In performing any alterations of the Premises permitted
by the Lease, Tenant shall not install any Hazardous Material in the Premises
without the specific consent of Landlord attached as an exhibit to this Rider.  
    (iv) Any increase in the premiums for necessary insurance on the Property
which arises from Tenant’s use and/or storage of Hazardous Materials shall be
solely at Tenant’s expense. Tenant shall procure and maintain at its sole

E-1



--------------------------------------------------------------------------------



 



    expense such additional insurance as may be necessary to comply with any
requirement of any Federal, State or local governmental agency with
jurisdiction.   4.   If Landlord, in its sole discretion, believes that the
Premises or the environment have become contaminated with Hazardous Materials
that must be removed under the laws of the state where the Premises are located,
in breach of the provisions of this Lease, Landlord, in addition to its other
rights under this Lease, may enter upon the Premises and obtain samples from the
Premises, including without limitation the soil and groundwater under the
Premises, for the purposes of analyzing the same to determine whether and to
what extent the Premises or the environment have become so contaminated. Tenant
shall reimburse Landlord for the costs of any inspection, sampling and analysis
that discloses contamination for which Tenant is liable under the terms of this
Rider. Tenant may not perform any sampling, testing, or drilling to locate any
Hazardous Materials on the Premises without Landlord’s prior written consent.  
5.   Without limiting the above, Tenant shall reimburse, defend, indemnify and
hold Landlord harmless from and against any and all claims, losses, liabilities,
damages, costs and expenses, including without limitation, loss of rental
income, loss due to business interruption, and attorneys fees and costs, arising
out of or in any way connected with the use, manufacture, storage, or disposal
of Hazardous Materials by Tenant, its agents or contractors on, under or about
the Premises including, without limitation, the costs of any required or
necessary investigation, repair, cleanup or detoxification and the preparation
of any closure or other required plans in connection herewith, whether voluntary
or compelled by governmental authority. The indemnity obligations of Tenant
under this clause shall survive any termination of the Lease. At Landlord’s
option, Tenant shall perform any required or necessary investigation, repair,
cleanup, or detoxification of the Premises. In such case, Landlord shall have
the right, in its sole discretion, to approve all plans, consultants, and
cleanup standards. Tenant shall provide Landlord on a timely basis with
(i) copies of all documents, reports, and communications with governmental
authorities; and (ii) notice and an opportunity to attend all meetings with
regulatory authorities. Tenant shall comply with all notice requirements and
Landlord and Tenant agree to cooperate with governmental authorities seeking
access to the Premises for purposes of sampling or inspection. No disturbance of
Tenant’s use of the Premises resulting from activities conducted pursuant to
this Paragraph shall constitute an actual or constructive eviction of Tenant
from the Premises. In the event that such cleanup extends beyond the termination
of the Lease, Tenant’s obligation to pay rent (including additional rent and
percentage rent, if any) shall continue until such cleanup is completed and any
certificate of clearance or similar document has been delivered to Landlord.
Rent during such holdover period shall be at market rent; if the parties are
unable to agree upon the amount of such market rent, then Landlord shall have
the option of (a) increasing the rent for the period of such holdover based upon
the increase in the cost-of-living from the third month preceding the
commencement date to the third month preceding the start of the holdover period,
using such indices and assumptions and calculations as Landlord in its sole
reasonable judgment shall determine are necessary; or (b) having Landlord and
Tenant each appoint a qualified MAI appraiser doing business in the area; in
turn, these two independent MAI appraisers shall appoint a third MAI appraiser
and the majority shall decide upon the fair market rental for Premises as of the
expiration of the then current term. Landlord and Tenant shall equally share in
the expense of this appraisal except that in the event the rent is found to be
within fifteen percent of the original rate quoted by Landlord, then Tenant
shall bear the full cost of all the appraisal process. In no event shall the
rent be subject to determination or modification by any person, entity, court,
or authority other than as set forth expressly herein, and in no event shall the
rent for any holdover period be less than the rent due in the preceding period.
  6.   Notwithstanding anything set forth in this Lease, Tenant shall only be
responsible for contamination of Hazardous Materials or any cleanup resulting
directly therefrom, resulting directly from matters occurring or Hazardous
Materials deposited (other than by contractors, agents or representatives
controlled by Landlord) during the Lease term, and any other period of time
during which Tenant is in actual or constructive occupancy of the Premises.
Tenant shall take reasonable precautions to prevent the contamination of the
Premise with Hazardous Materials by third parties.   7.   It shall not be
unreasonable for Landlord to withhold its consent to any proposed Assignment or
Sublease if (i) the proposed Assignee’s or Sublessee’s anticipated use of the
premises involves the generation, storage, use, treatment or disposal of
Hazardous Materials; (ii) the proposed Assignee or Sublessee has been required
by any prior landlord, lender, or governmental authority to take remedial action
in connection with Hazardous Materials contaminating a property if the
contamination resulted from such Assignee’s or Sublessee’s actions or use of the
property in question;

E-2



--------------------------------------------------------------------------------



 



    or (iii) the proposed Assignee or Sublessee is subject to an enforcement
order issued by any governmental authority in connection with the use, disposal,
or storage of a hazardous material.   8.   Any of Tenant’s insurance insuring
against claims of the type dealt with in this Rider shall be considered primary
coverage for claims against the Property arising out of or under this Paragraph.
  9.   In the event of (i) any transfer of Tenant’s interest under this Lease;
or (ii) the termination of this Lease, by lapse of time or otherwise, Tenant
shall be solely responsible for compliance with any and all then effective
federal, state or local laws concerning (i) the physical condition of the
Premises, Building, or Property caused by Tenant’s occupancy of the Premises; or
(ii) the presence of hazardous or toxic materials in or on the Premises,
Building, or Property relating to Tenant’s occupancy of the Premises (for
example, the New Jersey Environmental Cleanup Responsibility Act, the Illinois
Responsible Property Transfer Act, or similar applicable state laws), including
but not limited to any reporting or filing requirements imposed by such laws.
Tenant’s duty to pay rent, additional rent, and percentage rent shall continue
until the obligations imposed by such laws are satisfied in full and any
certificate of clearance or similar document has been delivered to Landlord.  
10.   All consents given by Landlord pursuant to this Rider shall be in writing
and shall be attached as amendments to this Rider. If such consents are not
attached to this Rider, then such consents will be deemed withheld.

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F — LIST OF HAZARDOUS MATERIALS

attached to and made a part of Lease bearing the
Lease Reference Date of June 5, 2003, between
Cabot Industrial Properties, L.P., as Landlord and
Portola Packaging, Inc., as Tenant

Permitted Chemicals

Landlord hereby permits Tenant to use, handle, and store the chemicals listed
below, in the quantities indicated, per the Hazardous Materials language
contained in the Lease and Exhibit E.

          Chemical

--------------------------------------------------------------------------------

  Quantity

--------------------------------------------------------------------------------

  Classification

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

F-1



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO LEASE

     THIS AMENDMENT, made as of December 12, 2003, by and between CABOT
INDUSTRIAL PROPERTIES, L.P., a Delaware limited partnership (“Landlord”), and
PORTOLA PACKAGING, INC., a Delaware corporation (“Tenant”),

     W I T N E S S E T H:

     Recital of Facts:

     A.   Landlord and Tenant entered into the Lease dated June 5, 2003, which
was amended by the First Amendment to Lease dated October 1, 2003, between
Landlord and Tenant (such Lease, as amended by such First Amendment to Lease, is
the “Lease”). Words defined in the Lease have the same meanings in this
Amendment.

     B.   Exhibit B to the Lease requires Landlord to construct the Initial
Improvements in the Premises in accordance with the final Plans. Exhibit B to
the Lease requires Landlord to pay Landlord’s Contribution to defray the cost of
the Initial Improvements. Exhibit B to the Lease requires Tenant to pay the cost
of the Initial Improvements in excess of Landlord’s Contribution. The budget for
the Initial Improvements is $4,886,499. Landlord’s Contribution is $2,533,220.
Tenant deposited the amount of $2,353,279 (“Tenant’s Cost Deposit”) with
Landlord to pay Tenant’s share of the cost of the Initial Improvements.

     C.   Landlord entered into the Standard Form of Agreement between Owner and
Contractor (the “Construction Contract”) dated July 28, 2003, with Willmeng
Construction, Inc. (the “General Contractor”) and the RREEF Agreement for
Professional Services (the “Management Agreement”) dated August 1, 2003, with
Don Hoon (the “Construction Manager”) for the construction of the Initial
Improvements.

     D.   Landlord has substantially completed the Initial Improvements. Tenant
has accepted possession of the Premises. The Commencement Date is December 1,
2003, and the Termination Date is November 30, 2018. Landlord and Tenant
executed a Commencement Date Memorandum dated December 1, 2003, which confirmed
the Commencement Date and the Termination Date. Landlord made railroad service
available to the Premises on or before the Commencement Date as required by
Section 2.4 of the Lease.

     E.   In this Amendment, Landlord and Tenant will provide for the final
completion of the Initial Improvements.

     NOW, THEREFORE, in consideration of the covenants in this Amendment,
Landlord and Tenant agree as follows:

     1.   Confirmation of Facts. As of the date of this Amendment, the foregoing
Recital of Facts is true and correct and is incorporated in and made a part of
this Amendment.

     2.   Completion of Initial Improvements. As of the date of this Amendment,
Landlord has substantially completed the Initial Improvements as required by the
Lease, Landlord has fully expended Landlord’s Contribution for the Initial
Improvements, and Landlord has

1



--------------------------------------------------------------------------------



 



disbursed Tenant’s Cost Deposit for the Initial Improvements except for the
amount of $705,233.71 (the “Remaining Tenant’s Cost Deposit”). An accounting of
the expenditures made by Landlord for the Initial Improvements from Landlord’s
Contribution and Tenant’s Cost Deposit is set forth in Exhibit A attached hereto
and made a part hereof. As of the date of this Amendment, Landlord shall pay the
Remaining Tenant’s Cost Deposit to Tenant, Landlord shall assign the
Construction Contract and the Management Agreement to Tenant, and Tenant shall
assume the obligations of Landlord under the Construction Contract and the
Management Agreement. Upon such payment of the Remaining Tenant’s Cost Deposit
and assignment of the Construction Contract and the Management Agreement to
Tenant, Landlord shall have no further liability or obligation with respect to
the Initial Improvements and Tenant shall have the right to enforce the
obligations of the General Contractor and the Construction Manager under the
Construction Contract and the Management Agreement. Tenant hereby releases and
discharges Landlord from all liabilities and obligations with respect to the
Initial Improvements. Tenant shall complete the Initial Improvements reasonably
promptly after the date of this Amendment. Tenant shall indemnify and defend
Landlord against and hold Landlord harmless from all claims, demands,
liabilities, losses, damages, costs and expenses, including reasonable
attorneys’ fees and disbursements, with respect to the Initial Improvements.
Tenant shall not assert any demand or defense against Landlord, or deduct and
withhold from or set off against any rent or other sums payable by Tenant under
the Lease, on account of any claim of Tenant against the General Contractor or
the Construction Manager with respect to the construction of the Initial
Improvements. Tenant shall look solely to the General Contractor and the
Construction Manager for performance of construction of the Initial Improvements
under the Construction Contract and the Management Agreement and any failure by
either of them to perform the Initial Improvements shall not constitute a
default by Landlord under the Lease.

     3.   Legal Effect. If there is any conflict between this Amendment and the
Lease, this Amendment shall control. Except as amended by this Amendment, the
Lease is unmodified and, as so amended, the Lease shall remain in full force and
effect.

     4.   Counterparts. This Amendment may be executed in counterparts by
separately executed signature pages attached to this Amendment. Each such
executed counterpart shall be an original and all such executed counterparts
shall constitute one and the same Amendment.

     5.   Successors and Assigns. This Amendment shall benefit and bind Landlord
and Tenant and their respective successors and assigns.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the date first hereinabove written.

          CABOT INDUSTRIAL PROPERTIES, L.P., a
Delaware limited partnership     By    RREEF MANAGEMENT COMPANY, a
         Delaware corporation, its Authorized Agent             By  


--------------------------------------------------------------------------------

                                                Bret C. Borg
                                            District Manager     PORTOLA
PACKAGING, INC., a Delaware corporation      By


--------------------------------------------------------------------------------

                                            Dennis L. Berg
                    Vice President and Chief Financial Officer

3



--------------------------------------------------------------------------------



 



EXHIBIT A

Accounting of Expenditures for Initial Improvements

                          Date   Vendor - Contractor   Cost / Amount   Remarks  
05/15/03
  Don Hoon     1,088.00     Construction Manger Fee, May
05/15/03
  Evolution Design     3,679.72     April charges
06/03/03
  Evolution Design     5,761.01     Design fees
06/15/03
  Don Hoon     10,500.00     Construction Manger Fee, June
07/02/03
  Liqui-Chill Inc     91,000.00     Installment amount $101,128.35
07/02/03
  Liqui-Chill Inc     10,128.35     Final amount of $101,128.35
07/08/03
  Mountain States     99,622.00     Addnl Spur tracks
07/09/03
  Evolution Design     75,055.00     Project Architech Fee
07/11/03
  Willmeng Construction     11,995.50     Pre-construction Fees
07/11/03
  Willmeng Construction     303,584.30     Progress Payment #1
07/14/03
  Evolution Design     13,417.91     Demo Permit
07/14/03
  Willmeng Construction     6,454.50     Final - pre-construction billing
07/15/03
  Liqui-Chill Inc     101,128.35     2nd half deposit
07/18/03
  Evolution Design     71,142.33     Eng. Services - July '03
07/31/03
  Don Hoon     6,563.00     July Const. Mgmt. Fees
08/01/02
  Liqui-Chill Inc     202,256.75     1st Progress Payment
08/14/03
  Ace Crane     142,425.00     50% of P.O.
08/31/03
  Don Hoon     6,713.00     August Const. Mgmt. Fees
09/05/03
  Mountain States     5,374.61     Willmeng completed - chk to be returned
09/12/03
  Evolution Design     6,605.94     August charges
09/12/03
  Ace Crane     72,232.00     Progress Payment #3
09/16/03
  Landa Associates     9,378.00     Structural design - chiller platform
09/19/03
  Salt River Project     6,000.00     Design Pad fees
09/23/03
  Evolution Design     3,990.25     8/1 to 9/10 charges
09/30/03
  Willmeng Construction     550,221.00     2nd Draw
09/30/03
  Don Hoon     6,225.00     Sept Const. Mgmt. Fees
09/30/03
  Corbins     24,287.16     Progress Payment #1
10/01/03
  Liqui-Chill Inc     202,256.75     2nd Progress Payment
10/10/03
  Evolution Design     8,033.44     Sept. charges
10/20/03
  Liqui-Chill Inc     161,805.50     3rd Progress Payment
10/31/03
  Don Hoon     4,388.00     Oct Const Mgmt Fees
10/31/03
  Willmeng Construction     453,384.00     Draw #3
10/31/03
  Corbins Electric     221,309.75     2nd Progress Payment
11/04/03
  Ace Crane     70,970.00     Progress payment #4
11/11/03
  Evolution Design     5,354.06     10/03 charges
12/10/03
  Evolution Design     2,625.68     Nov. Billing
12/10/03
  Evolution Design     1,350.00     Final (Dec.) Billing
12/10/03
  Sunstate Landscaping     3,600.00     Landscaping & irrigation adj.
12/10/03
  Willmeng Construction     1,061,575.00     Draw #4
12/10/03
  Corbins Electric     16,000.00     3rd Progress Payment
12/10/03
  RREEF Construction Mgmt.     121,784.43     3% management services
 
  Total Payments Thru. 12-10     4,181,265.29            
 
  Tenant Contribution     2,353,279.00          
 
  Landlord Contribution     2,533,220.00          
 
  Total Budget     4,886,499.00            
 
  Balance Remaining     705,233.71          

